      MANLY
      STEWART
      Fl NALDI
      LAWYERS



                                          October 29, 2018


HON. MAGISTRATE JUDGE VIRGINIA K. DEMARCHI
United States District Court, Northern District of California
280 South 1st Street, Room 2112
San Jose, CA 95113


        CASE:          Aly Raisman v. United States Olympic Committee, et al.
                       Case No. :    5:18-cv-02479-BLF

        RE :           DISCOVERY LETTER BRIEF AS TO DEPOSITION OF MR. RICK
                       ADAMS

Hon. Virginia K. DeMarchi,

         In accord with the Honorable Magistrate Judge Virginia K. DeMarchi's Standing Order for
Civil Cases, with respect to discovery disputes, the Parties (the term "Parties" defined for purposes of
this letter as the Plaintiff, Alexandra Rose Raisman ("Plaintiff') and Defendant United States Olympic
Committee ("USOC")) submit the instant Letter Brief in compliance with Section 4(c).

I.      STATEMENT OF DISPUTE REQUIRING RESOLUTION.

        The Plaintiff seeks additional testimony of USOC employee Rick Adams. The Parties
disagree about the present discoverability of the following subjects:

        1. Questioning about the meaning of Mr. Adams' "apology", statements to Congress in
           March of 2017, wherein he stated that USOC was taking "responsibility" for its failures
           of Olympic athletes, and what information should have been "detected" earlier;

               and

       2. Issues that Plaintiff contends relate to establishing an "alter ego" relationship between
          USOC and USA Gymnastics ("USAG").

II.    PARTIES' POSITIONS

        Pursuant to Section 4(c)(ii) of the Standing Order, the Parties provide their respective
positions in 1500 words or less:

                                                                                            telephone 949 252 9990
                                                                                            toll-free 800 761 2220
                                                                                            fax       949 252 9991

                                                                                   19100 Von Karman Avenue, Suite 800
                                                                                                     Irvine, CA 92612
                                                                                                www.manlystewart.com
Hon. Magistrate Judge Virginia K. DeMarchi
U.S. DISTRICT COURT
October 29, 2018
Page 2 of 9


        1. The Plaintiff’s Position On Discoverability of Testimony.

        First, and a threshold matter that is critical to the evaluation of these issues, is that discovery
in the instant Matter has not been stayed, or otherwise limited to jurisdictional issues only. At the
September 6, 2018 hearing (for which there was, unfortunately, an equipment malfunction and no
hearing tapes are, thus, available), the Court set a trial date in this matter and refused to enter an order
staying any portion of discovery. While USOC (and other defense counsel) have stated that Plaintiff
“stipulated” to hold discovery on merits-based issues in abeyance (pursuant to a Case Management
Statement filed before the hearing when there was no trial date), at the hearing, the Court clarified,
unambiguously and expressly, that there was no stay of any aspect of discovery in the matter, and that
she has not entered any such order.

        Defendants, below, take the position that merits-based discovery was stayed as a result of
some “stipulation” that they fail to produce. They fail to produce one because no such stipulation
exists. The only support Defendants have for this position is the Case Management Conference
Statement indicating the parties had agreed to stay merits-based discovery until the jurisdictional
issues were resolved. However, it was at the actual case management conference where the Court,
after reviewing the Case Management Conference Statement, and speaking with counsel, refused to
implement a discovery stay. As such, contrary to Defendants’ positon below, that Plaintiff must
produce some order indicating discovery is “not stayed,” it is Defendants’ obligation to produce an
order that discovery in this case is stayed. Otherwise, the default (the case here) is that discovery is
100% open and not stayed. And more to the point, Plaintiff’s position is that merits-based discovery
should not be stayed because USAG and Defendant Parilla have submitted to jurisdiction and limiting
discovery to jurisdictional issues would only serve to increase costs, consume unnecessary time and
resources, and require multiple depositions of parties, in various states across the U.S., when single
depositions will suffice.

        Thus, the below-noted issues are measured against the liberal “discoverability” standard.
Federal Rule of Civil Procedure 26(b)(1)(“Parties may obtain discovery regarding any nonprivileged
matter that is relevant to any party's claim or defense and proportional to the needs of the case,
considering the importance of the issues at stake in the action, the amount in controversy, the parties'
relative access to relevant information, the parties' resources, the importance of the discovery in
resolving the issues, and whether the burden or expense of the proposed discovery outweighs its likely
benefit. Information within this scope of discovery need not be admissible in evidence to be
discoverable.” [emphasis added].)

         As such, these matters are, admittedly, discoverable as to the “merits” of the causes of action,
as the Plaintiff has pleaded causes of action for Negligence, Negligent Supervision, and an alter ego
relationship between all named Defendants, including USAG and USOC. See Complaint, ¶¶ 32, 137-
171. Plaintiff’s counsel believes that when the Court finds no jurisdictional stay to be in place, which
is in fact the case, then the discoverability analysis is clear and undisputed.

        In the event that, for some reason, the Court sees fit to limit the analysis to jurisdiction, despite
there being no such order to that effect in the record, the questions posed remain relevant under the
Hon. Magistrate Judge Virginia K. DeMarchi
U.S. DISTRICT COURT
October 29, 2018
Page 3 of 9


discovery standard as to jurisdictional inquiries relevant to the pending F.R.C.P. 12(b)(2) motion of
the USOC. Specifically, the issues are as follows:

        i.       Questions About Adams’ Congressional Testimony Are Relevant To Jurisdiction.

       In Adams’ March 2017 testimony to Congress, he made statements concerning how USOC
apologized, claimed to take “responsibility” for its conduct and how Larry Nassar’s sexual abuse
should have been “detected” sooner. Specifically, the portion of his testimony is:

        “The Olympic community failed the people it was supposed to protect. The U.S. Olympic
        Committee leads the diverse network of Olympic sports organizations in the United States,
        and we must therefore take responsibility for its failures. We do take responsibility, and we
        apologize to any young athlete who has ever faced abuse.” See Exhibit “1”.

         Adams went on to say, “[t]he abuse should have been detected, it should have been prevented,
and it should have been promptly reported.” Exhibit “1”. At deposition, Adams was asked about these
statements made to Congress, including parts of the testimony referencing an abusive environment
that “discouraged” reporting of abuse. Adams Deposition, 179:19-182:16, excerpts at Exhibit “2”.

         From an evidentiary standpoint, the statement was a party-admission by Adams who was
testifying in front of Congress, as a representative of USOC. See Federal Rule of Evidence 801
(“…was made by the party's agent or employee on a matter within the scope of that relationship and
while it existed…”). The evidence would not merely be “reasonably calculated” but rather, directly
discoverable. Moreover, Courts have found that apologies can be used as admissions, and therefore,
relevant to the claims of parties. See Melton v. Pasqua (4th Cir. 2003) 339 F.3d 222, 226; see also
C.G. ex rel. Gonzalez v. City of New York (E.D.N.Y., Oct. 24, 2013, No. 12-CV-1606 ARR VVP)
2013 WL 5774291, at fn. 7 (“Therefore, while there is no doubt that plaintiff at some point apologized
to the officers, there are conflicting accounts about when plaintiff apologized, to whom he apologized,
how many times he apologized, and the specific substance of what he said.”) Thus, understanding the
scope of Adams’ admission is relevant, specifically, to understand what “responsibility” Adams was
taking on behalf of USOC. Whether Adams was going to take legal responsibility (submitting
USOC’s claims to evaluation by a California civil jury; as was asked at deposition), or some other
responsibility, is discoverable. These questions were posed and no responses were provided. Adams
Deposition, 179:19-180:10, Ex. “2”.

        Moreover, substantively, if USOC had knowledge that Nassar was an abuser, that is relevant
to the “Effects Test” of personal jurisdiction. See Calder v. Jones, 465 U.S. 783 (1984). In the
California Court of Appeals application of this “effects test”, it held that purposefully directing a
sexual abuser towards the forum state can confer jurisdiction unto the out-of-state entity. See
Archdiocese of Milwaukee v. Superior Court (2003) 112 Cal.App.4th 423, 441 (“Here, in stark
contrast, the Milwaukee Archdiocese did not merely approve a request to work outside the Milwaukee
Archdiocese or acquiesce in Widera's move. Rather, the evidence supports the finding the Milwaukee
Archdiocese sought to rid itself of Widera by intentionally sending him into California.”) In
Archdiocese of Milwaukee, a Wisconsin diocese was found to have purposefully availed themselves
Hon. Magistrate Judge Virginia K. DeMarchi
U.S. DISTRICT COURT
October 29, 2018
Page 4 of 9


to California’s personal jurisdiction by “targeting” a pedophile towards California. Id. at 441. Here,
USOC’s notice of Nassar is relevant to whether they purposefully directed Nassar to the 2012
Olympic Trials in San Jose, where he abused the Plaintiff (and two other Plaintiffs in the Related
Actions.) Understanding what USOC meant (through Adams) when it said Nassar should have been
“detected” is directly relevant to USOC’s knowledge of Nassar being an abuser. Without cross-
examination on this point, Plaintiff is left with an amorphous statement about something that should
have been detected in regards to Nassar. Clearly, it would fall under the discovery standard for the
Plaintiff to understand the basis for this.

        Thus, the Plaintiff, at a minimum, have a right to understand the scope and nature of the
apology offered by Adams (and other parts of his statements to Congress), as it very well could be
directly relevant to the subject matter of the jurisdictional claim; notwithstanding the inherent direct
relevance to the merits of the issues.

        ii.      The Alter Ego Relationship Between USOC and USAG is Relevant To Jurisdiction.

         As pleaded, the complaint claims that each defendant was in an alter ego relationship with
each other defendant. Complaint, ¶32. In the context of jurisdiction, under the recent Ninth Circuit
analysis in Ninth Circuit law is clear that, “[i]n contrast to the agency test, the Court left intact this
circuit's alter ego test for ‘imputed’ general jurisdiction. See id. at 759 (noting, without opining on,
the fact that “several Courts of Appeals” employ an alter ego test).) Ranza v. Nike, Inc. 793 F.3d 1059,
1071 (9th Cir. 2015)1.

        Under California Law, “[a] court may also disregard the corporate form in order to hold one
corporation liable for the debts of another affiliated corporation when the latter “‘is so organized and
controlled, and its affairs are so conducted, as to make it merely an instrumentality, agency, conduit,
or adjunct of another corporation.’” Toho-Towa Co., Ltd. v. Morgan Creek Productions, Inc. (2013)
217 Cal.App.4th 1096, 1107. “Factors for the trial court to consider include the commingling of funds
and assets of the two entities, identical equitable ownership in the two entities, use of the same offices
and employees, disregard of corporate formalities, identical directors and officers, and use of one as
a mere shell or conduit for the affairs of the other. [Citation.] ‘No one characteristic governs, but the
courts must look at all the circumstances to determine whether the doctrine should be applied.” Id. at
1108-09. Under this law, determining the control that USOC exerted over USAG is a relevant area of
inquiry even if confined to a jurisdiction-only analysis. As asked at the deposition, Adams was
instructed not to answer numerous questions directed at the authority that USOC officials exerted
over USAG firings. Adams Deposition, 115:8-116:16, 182:18-184:18, 196:7-22, 234:24-235:22, Ex.
“2”. Plaintiff’s counsel asked numerous questions about the power of USOC to force USAG
executives to resign, and specifically about the compliance relationship between USAG and USOC.

        Adams was instructed not to answer these questions, for which responses are relevant to the


1
 In recognition of the refutation of the “agency” test, the Ninth Circuit held that the alter ego test
was still viable, after the Daimler AG v. Bauman, 571 U.S. 117, 136 (2014) decision.
Hon. Magistrate Judge Virginia K. DeMarchi
U.S. DISTRICT COURT
October 29, 2018
Page 5 of 9


jurisdictional analysis (at a minimum).

        2. USOC’s Position On Discoverability of Testimony.

      Plaintiff admits that the parties agreed to stay merits discovery. The Joint Case
Management Conference Statement that Plaintiff submitted to the Court states:

        In light of the 12b(2) Motions that have been filed by USOC and Penny, the parties
        are conducting jurisdictional discovery on these issues. The Parties have agreed
        that merits discovery should be stayed pending resolution of the 12(b)(2) Motions.

Dkt. 44 ¶ 8 (emphasis added); see also id. ¶ 7 (agreeing that it would be “premature” to discuss
Initial Disclosures, “[g]iven that jurisdictional discovery is proceeding as to the 12b(2) Motions to
Dismiss”). The parties’ agreement in this case followed an order staying merits discovery in five
related cases pending in the Central District of California. See Doe v. Nassar, and Related Cases,
2:18-cv-03462-JLS-KES, Dkt. 40, § IV.2 (C.D. Cal. Aug. 2, 2018) (“This limitation (limiting the
parties to jurisdictional discovery only) shall remain in place as to each Defendant until a ruling is
issued on that Defendant’s currently pending motion to dismiss.”). Moreover, the Plaintiff’s
deposition notice to Mr. Adams was captioned “Jurisdictional Discovery.” “Exhibit 3.”

       Plaintiff now claims that this Court overruled the parties’ agreement to stay merits
discovery but fails to identify any Court order so stating. This is because there is none, and the
Court said no such thing in the scheduling conference. To the contrary, the Court expressed
appreciation that the parties were working together on discovery issues and observed the need for
coordination with the related pending cases (in which merits discovery is also stayed). The Court
did nothing to modify the parties’ agreement to bifurcate discovery.

       Based on this agreement, USOC and other defendants have already produced 10 witnesses
for early jurisdictional depositions, and Plaintiff has noticed an additional 14 jurisdictional
depositions over the next three weeks. Given that Plaintiff can (and likely will) depose these same
witnesses a second time after the jurisdictional issues are resolved and merits discovery
commences, there is no basis for re-opening Mr. Adams’ deposition now.

        As described more fully below, Plaintiff’s motion to compel seeks evidence going to the
merits of her claims, not to personal jurisdiction. Plaintiff’s motion should be denied.

        i.       The Congressional Statements Are Unrelated To Personal Jurisdiction.

        Mr. Adams’ statements to Congress have no relevance to the existence of general personal
jurisdiction, which hinges on whether a defendant is incorporated or based in the forum state.
Daimler AG v. Bauman, 571 U.S. 117, 127, 137 (2014). Nor do the statements implicate the
Court’s specific jurisdiction. For specific jurisdiction to exist,

        (1) the defendant must “purposefully direct [its] activities” toward California;
Hon. Magistrate Judge Virginia K. DeMarchi
U.S. DISTRICT COURT
October 29, 2018
Page 6 of 9


        (2) the plaintiff’s claims must “arise[] out of or relate[] to” the defendant’s “forum-
            related activities”; and
        (3) The exercise of jurisdiction must “comport with fair play and substantial
            justice.”

Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068–69 (9th Cir. 2017).

        To establish purposeful direction, Plaintiff must demonstrate, pursuant to the “effects” test
set forth in Calder v. Jones, 465 U.S. 783, 788–89 (1984), that USOC intentionally directed
conduct into California and “knew the intentional conduct would cause harm in [California].”
Archdiocese of Milwaukee v. Super Ct., 112 Cal. App. 4th 423, 436 (2003) (emphasis added).
Proper categories of jurisdictional discovery therefore include (1) intentional conduct aimed by
the USOC at California, and (2) USOC’s knowledge, if any, that such conduct would cause harm
that was likely to occur in California, as opposed to another State.

        Before Mr. Adams’ deposition, USOC sent Plaintiff a letter explaining the above and stated
that questions directed to the merits of Plaintiff’s claims are not a proper subject of jurisdictional
discovery. See “Exhibit 4.” USOC invited Plaintiff to discuss any concerns. Plaintiff never
responded to USOC’s letter. Instead, at Mr. Adams’ deposition, Plaintiff posed numerous
questions going solely to merits, which are now the subject of this motion.

         Plaintiff’s complaint that she was foreclosed from asking whether USOC “purposefully
directed” Nassar to the 2012 Olympic Trials is meritless. Consistent with the Calder effects test,
which requires actual knowledge, counsel for USOC did not object to Plaintiff’s questions about
whether USOC knew about Nassar’s misconduct. For example, Mr. Adams fully answered the
question of whether his statement to Congress was “[in] reference to the fact that someone at the
USOC knew Larry Nassar had engaged in sexual misconduct before he was removed as the
Olympic doctor?”. “Exhibit 2”, 167:20–168:1 (emphasis added). Mr. Adams stated unequivocally
that it was not, and further testified that he is unaware of anyone at USOC who knew Nassar had
been accused of sexual misconduct prior to 2016. E.g., id. 169:3–7.

       The only questions Mr. Adams did not answer go solely to the merits of Plaintiff’s claims.
For example, whether Mr. Adams “mean[t]” to say that USOC was “legal[ly]” responsible for
Nassar’s conduct, and why Mr. Adams “apologize[d]” to the victims of sexual abuse, go to the
ultimate issue of whether Mr. Adams believes USOC should be held liable. See id. 179:19–182:10.
Likewise, whether USOC “should have” detected Nassar’s abuse sooner is unrelated to jurisdiction
because the “effects test” looks to actual knowledge, not negligence. Archdiocese of Milwaukee,
112 Cal. App. 4th at 436 (relevant jurisdictional inquiry is whether defendant “knew the intentional
conduct would cause harm in [California].”).

        ii.      Plaintiff Has Not Articulated An Alter Ego Theory.

       Plaintiff’s “alter ego” argument is a red herring. None of Plaintiff’s questions concerning
“the power of USOC to force USAG executives to resign” or “the compliance relationship between
Hon. Magistrate Judge Virginia K. DeMarchi
U.S. DISTRICT COURT
October 29, 2018
Page 7 of 9


USAG and USOC” actually bears on the alter ego analysis. There are two independent bases for
rejecting the “alter ego” argument.

        First, the alter ego argument is facially inapplicable here. As the Ninth Circuit has
repeatedly stated, “[a] parent corporation’s relationship with its subsidiary may confer personal
jurisdiction over the parent if the subsidiary is acting as the parent company’s alter ego, so as to
justify disregard of the corporate entity.” Am. Tel. & Tel. Co. v. Compagnie Bruxelles Lambert,
94 F.3d 586, 591 (9th Cir. 1996) (emphasis added); Chemco Int’l Distribs., Inc. v. BASF, AG, 932
F.2d 973 (Table), 1991 WL 71488, at *2 (9th Cir. 1991); see also Ranza v. Nike, Inc., 793 F.3d
1059, 1071–72 (9th Cir. 2015) (parent may also act as subsidiary’s later ego). USOC and USAG,
however, do not share any corporate familial relationship—as parent/subsidiary or otherwise—
and Plaintiff offers no justification for the position that the alter ego analysis even applies to two
legally distinct and autonomous entities lacking any common ownership.2

       In fact, courts have recognized that national governing bodies (“NGBs”) such as USAG
exercise “monolithic control” over their respective sports, pursuant to statute. See, e.g., JES
Props., Inc. v. USA Equestrian, Inc., 458 F.3d 1224, 1230–31 (11th Cir. 2006); see also 36 U.S.C
§ 220522(a)(5) (NGBs “independently decide[] and control[] all matters central to governance”).

        Second, even assuming that Plaintiff had asserted a viable corporate alter ego theory—
which she has not—none of the deposition questions at issue pertains to the alter ego analysis.
Questions about whether USOC pressured USAG to terminate certain executives (years after the
alleged abuse in this case) has no bearing on whether there is “such unity of interest and ownership
that the separate personalities [of the two entities] no longer exist,” such that “failure to disregard
[their separate identities] would result in fraud or injustice.” Ranza, 793 F.3d at 1073 (emphasis
added). Likewise, USOC’s right to withdraw USAG’s “NGB” designation for failing to meet
certain requirements is no different from the influence that a large business might exercise over its
exclusive supplier. See, e.g., Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 682-83 (9th Cir. 2009)
(Wal-Mart’s right to audit and terminate supplier for failure to meet requirements does not
constitute “day-to-day control” over the supplier’s employees).

        In sum, Plaintiff has failed to demonstrate that the alter-ego analysis applies absent
common ownership, or that Plaintiff’s questions relate to the alter-ego standard of whether USOC
and USAG failed to “observe their respective corporate formalities,” such that USAG should be
viewed as a sham entity. See Ranza, 793 F.3d at 1074-75 (“[W]e have held no alter ego
relationship was created where the parent company guaranteed loans for the subsidiary, reviewed
and approved major decisions, placed several of its directors on the subsidiary’s board, and was
closely involved in the subsidiary’s pricing decisions.”). Rather, Plaintiff’s questions appear to be



2
  Plaintiff relies on Toho-Towa Co., but that case addressed three entities that “were all owned by the
same person.” 159 Cal. Rptr. 3d at 476. Here, where there has been no showing (or even allegation)
that USOC and USAG are commonly owned. Furthermore, Toha-Towa addressed liability, not
jurisdiction.
Hon. Magistrate Judge Virginia K. DeMarchi
U.S. DISTRICT COURT
October 29, 2018
Page 8 of 9


directed to a theory that USOC and USAG have a principal-agent relationship. However, the Ninth
Circuit has expressly rejected that theory as a basis for imputing jurisdiction. Id. at 1071. Thus,
there is no basis for Plaintiff to re-open Mr. Adams’ deposition at the jurisdictional discovery
stage.

III.         WHETHER COURT SHOULD CONDUCT A HEARING.

             1. Plaintiff’s Position

        Given the various factual complexities of this case, the numerous parties, and the challenges
being raised from similarly (as well as disparately) situated parties, Plaintiff’s counsel believes a
hearing would be beneficial to address these issues. Plaintiff’s counsel believes that other discovery
issues will be arising with other defendants that may bear on the same core legal issues, thus, it would
benefit all parties to schedule a hearing for such matters.

             2. USOC’s Position

        Given the parties’ prior agreement to limit the scope of current discovery to jurisdictional
issues and the existing law on the alter ego theory, the issues raised by Plaintiff’s motion are straight
forward and can be easily resolved by this Court without the need for a hearing. Moreover, as
depositions in this case are currently scheduled and ongoing, a quick resolution of the parties’
disagreement as to the proper scope of these current discovery would avoid future disputes.

       IV.      DISCOVERY CUT-OFF DATES FOR FACT AND EXPERTS.

             The discovery cut-off dates are as follows:

             January 10, 2020:     Non-Expert Discovery Cutoff

             March 9, 2020:        Expert Discovery Cutoff

       Importantly, for the jurisdictional challenges and discovery disputes that are pending,
November 21, 2018 is the final day for the Plaintiff to file Oppositions to the USOC’s (and other
defendants’) challenges under F.R.C.P. 12(b)(2).

       V.       ATTESTATION TO COMPLIANCE WITH LEAD COUNSEL CONFERENCE.

        On October 22, 2018 at 2:15 p.m., Lead Counsel in this matter (Mr. Vince Finaldi for the
Plaintiff and Ms. Carolyn Kubota for USOC; with presence of other counsel) conferred, pursuant to
the demand of Plaintiff under the Standing Order, though no informal resolution could be attained.

       VI.      ATTACHMENTS WITH SPECIFIC DISCOVERY MATERIAL AT-ISSUE

             The following attachments to this submission are as follows:
Hon. Magistrate Judge Virginia K. DeMarchi
U.S. DISTRICT COURT
October 29, 2018
Page 9 of 9


        Exhibit “1”      Testimony of Rick Adams Provided to Congress

        Exhibit “2”      Deposition Excerpts of Rick Adams That Are At-Issue

        Exhibit “3”      Plaintiff’s “Notice of Taking Deposition of Rick Adams and Request for
                         Production of Documents (Jurisdictional Discovery)”3

        Exhibit “4”      USOC Response to Plaintiff’s Deposition Notice4

       The undersigned agree that Lead Counsel in this matter, for the respective parties engaged in
a confer effort about the discovery that was disputed (and noticed in this letter), and no compromise
was able to be reached.

                                                              /s/ Vince W. Finaldi

                                                              VINCE W. FINALDI, Esq.
                                                              MANLY, STEWART & FINALDI
                                                              Counsel for Plaintiff Alexandra Rose
                                                              Raisman

                                                              /s/ Carolyn Kubota

                                                              CAROLYN KUBOTA, Esq.
                                                              COVINGTON & BURLING LLP
                                                              Counsel for Defendant United States
                                                              Olympic Committee




        3
         Plaintiff’s counsel objects to the inclusion of this Notice, as a violation of the Hon.
Judge DeMarchi’s Standing Order, which only allows the disputed discovery material to be
attached as an Exhibit. USOC counsel disagrees with Plaintiff’s counsel’s objection. Plaintiff’s
Deposition Notice and Requests for Production to Mr. Adams are within the Court’s Standing
Order, which permits parties to attach, inter alia, “the specific discovery material at issue,”
including subpoenas and document requests.
        4
          See Footnote 3 for the same objection, as the evidence goes beyond the dispute in front
of the Court. USOC counsel disagrees with Plaintiff’s counsel’s objection. USOC’s Response
to Plaintiff’s Deposition Notice to Mr. Adams is within the Court’s Standing Order, which
permits parties to attach, inter alia, “the specific discovery material at issue” and “the responses,
if any” to such material.
EXHIBIT 1
 1111             1111
                  U.S. PARALYMPICS




                                            Statement of

                                         Rick Adams
     Chief of Paralympic Sport and National Governing Body Organizational Development
                              United States Olympic Committee

                                             before the

                                     Committee on the Judiciary
                                       United States Senate

                                             hearing on

                            Protecting Young Athletes from Sexual Abuse
                                          March 28, 2017

Good morning Chairman Grassley, Senator Feinstein, and members of the Committee. I am
Rick Adams, and I serve as the Chief of Paralympic Sport and National Governing Body
Organizational Development for the United States Olympic Committee. My responsibilities
include the Olympic Committee's oversight and management of our SafeSport initiative.
SafeSport is the term that we use for our ongoing efforts to strengthen the Olympic and
Paralympic communities' response to issues related to sexual and other abuse of athletes,
including young athletes.

The stories of abuse that we have heard today and elsewhere are appalling, disheartening, and
unacceptable. The Olympic community failed the people it was supposed to protect. The U.S.
Olympic Committee leads the diverse network of Olympic sports organizations in the United
States, and we must therefore take responsibility for its failures. We do take responsibility, and
we apologize to any young athlete who has ever faced abuse.

We recognize the difficulty of stepping forward to share your stories, and it is our obligation to
build on your courage and bravery to make real and lasting changes. That includes changes to
our policies and protocols, and also changes to the environment that discouraged victims from
reporting abuse. We must look for ways to improve protections for young athletes, and we are
grateful for this Committee's interest in being a leader in that effort.

The U.S. Olympic Committee recently reached an important milestone in our effort to protect
athletes with the launch of the U.S. Center for SafeSport at the beginning of this month. The
launch of the Center is the most recent step in our seven-year effort to implement reforms
directed at preventing sexual and other abuse of youth athletes in the Olympic community.
                                                 2


The Center for SafeSport will be responsible for investigating and resolving allegations of sexual
abuse associated with the National Governing Bodies, which are the 47 independent entities
recognized by the U.S. Olympic Committee to manage the training and development in each
Olympic or Pan American sport. The Center's activities will be guided by a SafeSport Code,
which I have appended to my testimony, that covers everything from harassment and hazing to
physical and sexual misconduct.

The U.S. Olympic Committee requires each National Governing Body to participate in the
Center for SafeSport as a condition of being recognized by the U.S. Olympic Committee. Now
that the Center is open - and the U.S. Olympic Committee's policies and procedures related to
the Center are now effective - the governing bodies are in the process of amending their
individual bylaws to require allegations of abuse to be reported to the Center. We anticipate that
all National Governing Bodies will complete this process in the coming weeks. Many have
already completed the process and are now obligated and prepared to send allegations of abuse to
the Center.

The U.S. Olympic Committee's regular and periodic audits of the independent National
Governing Bodies include auditing of the organizations' compliance with the requirements of
SafeSport. Additionally, we are announcing today that we are in the process of selecting an
independent auditor to conduct a unique one-time audit of all National Governing Bodies and the
Committee itself to ensure that the new SafeSport requirements have been fully implemented
across the Olympic and Paralympic community.

The approach that we have taken with the Center for SafeSport is similar to the approach that we
previously adopted in establishing the U.S. Anti-Doping Agency in 1999. The U.S. Anti-Doping
Agency has been very successful at concentrating expertise and ensuring independence in
investigations of doping issues. By following this model in the creation of the U.S. Center for
Safe Sport, we will also bring expertise and independence to our efforts to prevent abuse of youth
athletes.

We strongly support S. 534, the Protecting Young Victims from Sexual Abuse Act, which was
introduced by the Chairman, the Ranking Member, and a number of additional Senators a few
weeks ago, and the goals that it advances. The key provisions of the bill require National
Governing Bodies and their personnel to report suspected incidents of child abuse and sexual
abuse to law enforcement. This requirement complements the rules that the U.S. Olympic
Committee established in the SafeSport program. It is important to us that this legislation
complements our efforts and permits us to continue to implement the structural reforms we have
adopted.

Specifically, under section 8.7(1) of the U.S. Olympic Committee's bylaws, each National
Governing Body must comply with the Committee's policies related to SafeSport and,
additionally, the policies and procedures of the U.S. Center for SafeSport. These provisions
require all National Governing Bodies and their personnel to report suspected sexual abuse to the
Center and to law enforcement. The Center has exclusive authority within the Olympic
community to investigate and resolve violations involving sexual misconduct. Additionally, the
Center has discretionary authority to assume responsibility for the investigation and resolution of
                                                 3


other violations of the Code; if not exercised, the applicable governing body retains the authority
and obligation to investigate and resolve the allegation.

In addition to the Code, the U.S. Center for SafeSport has adopted practices and procedures and
procedural rules for arbitration that govern its investigation and resolution of alleged violations.
These important procedural improvements centralize and clarify the process by which allegations
of abuse are investigated and resolved. By adopting clear procedures that apply to all
investigations by the Center, we seek to ensure a fair process that permits swift actions to protect
children.

Mr. Chairman and Senator Feinstein, we appreciate your leadership in this area. A single
instance of child or sexual abuse is one too many. With the launch of the U.S. Center for
SafeSport, we have dramatically reformed and improved the Olympic and Paralympic
communities' ability to prevent abuse and strengthened the protections that we can jointly
achieve for young athletes.

U.S. Olympic Committee and National Governing Bodies

The U.S. Olympic Committee was founded in 1894. It serves as both the National Olympic
Committee and National Paralympic Committee for the United States. The Olympic Committee
is responsible for the training and funding of U.S. teams for the Olympic, Paralympic, Youth
Olympic, Pan American, and Parapan American Games, and serving as a steward of the Olympic
movement throughout the country.

In 1978, the Amateur Sports Act (now called the Ted Stevens Olympic and Amateur Sports Act)
appointed the U.S. Olympic Committee as the coordinating body for all Olympic athletic activity
in the United States. Pursuant to the statute, the U.S. Olympic Committee supports athletes
through funding, health insurance, tuition grants, marketing opportunities, and career services.
The Committee supports the Olympic Training Centers and Olympic Training Sites for athletic
training, conditioning, sports medicine, and nutrition assistance. The Committee also oversees
the process by which U.S. cities bid to host the Olympic and Paralympic Games, the Youth
Olympic Games, and the Pan/Parapan American Games.

The Ted Stevens Act also authorizes the U.S. Olympic Committee to recognize a National
Governing Body for any sport that is included in the various Olympic Games. The Olympic
Committee may recognize only one such governing body for each sport (except as it may relate
to the Paralympics). Once selected, that organization takes on a number of obligations related to
amateur athletic activity in that sport in the United States, including sanctioning and conducting
competitions, and recommending teams to represent the United States in the Olympic Games.
The National Governing Bodies also oversee the training and development of athletes in their
respective sports.

Today, there are 47 organizations that have been recognized by the U.S. Olympic Committee as
National Governing Bodies. There is a large degree of variation among these 47 independent
organizations. For example, U.S. Soccer manages national soccer activities that range from local
recreational soccer programs for children to the U.S. National Men's and Women's soccer teams.
These diverse soccer programs include thousands of coaches and officials and hundreds of
                                                 4


thousands of athletes. Olympic activity, therefore, is a small part of U.S. Soccer's focus and
activities. Conversely, USA Pentathlon is a smaller organization and Olympic activities are a
primary focus of the organization.

Because each National Governing Body is the primary organization that manages and oversees
the activities of coaches and athletes, each organization has its own rules and procedures related
to athletes and coaches. On key areas of governance, however, the U.S. Olympic Committee
uses its designation authority under the Ted Stevens Act to require each National Governing
Body to adopt certain standards. And in challenging areas that affect the entire Olympic
community, we have gone even further to establish entities that are independent of any
individual National Governing Body and dedicated to addressing specific challenging topics.
This is the approach that we took in response to doping issues in the late 1990s, and it is the
approach we are taking with the U.S. Center for SafeSport today.

U.S. Center for SafeSport

The U.S. Olympic Committee has long worked with the National Governing Bodies on efforts to
protect youth athletes from sexual and other abuses. In 2010, the Committee determined that the
issue warranted renewed attention following public reports of sexual abuse cases concerning
swimmers. The Committee convened a working group to study the problem and make specific
recommendations for improvements to the U.S. Olympic Committee board. Nina Kemppel, a
four-time Olympic skier and current board member of the U.S. Olympic Committee, chaired the
working group. The working group produced six comprehensive recommendations for action by
the U.S. Olympic Committee: Increase its leadership role; lead by example; develop training
materials; develop resources for use by local clubs and organizations; standardize services that
promote safe training environments; and encourage National Governing Bodies to adopt policies
to address sexual and physical misconduct.

Since then, the U.S. Olympic Committee has implemented each of the working group's
recommendations. As it was implementing the working group's recommendations, the U.S.
Olympic Committee concluded that the Olympic sports program would benefit from an
independent entity dedicated to protecting youth athletes' safety. In June 2014, the Committee's
board approved the creation of an independent SafeSport entity and began the process of
establishing the U.S. Center for SafeSport. In September 2015, the Committee established the
Center's nominating and governance committee. In January 2016, the first board of the Center
was seated and held its first meeting. In June 2016, the Committee's board approved the launch
of the Center. In November 2016, the Center selected its first chief executive officer, Shellie
Pfohl, who previously served as the executive director of the President's Council on Fitness,
Sports, and Nutrition. In March 2017, the Center officially opened.

USA Gymnastics

Finally, Mr. Chairman and Senator Feinstein, I would like to take a moment to discuss the very
serious issues that have been brought to light concerning USA Gymnastics. We share your deep
concerns about USA Gymnastics' handling of allegations of abuse, and we supported Steve
Penny's decision to resign. We hope that his resignation will offer an opportunity for the
organization to implement significant change. The abuse should have been detected, it should
                                                 5


have been prevented, and it should have been promptly reported. The Olympic community
failed and must do better.

The Center for SafeSport seeks to address one of the issues that this case highlights: The barriers
and disincentives that victims may face when seeking to report abuse. The Center creates an
independent path for reporting and an independent system for investigating and resolving cases
of sexual abuse. With the Center, we have created a system that removes the investigation and
resolution of allegations of sexual abuse from the control of any National Governing Body,
including USA Gymnastics, and a resource dedicated to education and awareness of the
importance of reporting abuse. We believe that these changes will significantly improve the
protection of youth athletes from sexual and other abuses.

Our work in this area will never be done. We must continue to look for ways to protect our
young athletes. We will be open to new ideas and approaches. We will continue to look for
additional ways to strengthen protections, including supporting your important legislation to
require National Governing Bodies and associated personnel to report allegations of abuse.

                                         *      *       *
Thank you again for the opportunity to be here today, and I would be happy an answer your
questions.
EXHIBIT 2
                                                                                                       Adams, Rick
                                                                                                      Doe vs. Doe 1

                                                            1                UNITED STATES DISTRICT COURT
                                                            2   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                   UNITED STATES DISTRICT COURT             3         Civil Case No. 2:18:cv-03461-JLS-KESx
     CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION      4   _____________________________________________
                         SANTA ANA                          5

           Civil Case No. 8:18:cv-01136-JLS-KES             6   VIDEO DEPOSITION OF RICK ADAMS
     _____________________________________________          7                        September 12, 2018
                                                            8   _______________________________________________
     VIDEO DEPOSITION OF RICK ADAMS                         9

                                      September 12, 2018   10   MCKAYLA MARONEY, an individual,
     _______________________________________________       11

                                                           12   Plaintiff,
     JANE JD DOE, an individual,                           13

                                                           14   vs.
     Plaintiff,                                            15

                                                           16   MICHIGAN STATE UNIVERSITY, a Michigan
     vs.                                                   17   Entity of form unknown; and UNITED
                                                           18   STATES OLYMPIC COMMITTEE, a Business
     DOE 1, an individual; DOE 2, an Indiana               19   Entity of form unknown; USA GYMNASTICS,
     business entity of form unknown; DOE 3,               20   an Indiana Business Entity of form
     an individual; DOE 4, an individual; DOE 5,           21   unknown; LARRY NASSAR, an individual,
     an individual; and Does 6 through 500,                22   and DOES 1 through 500,
                                                           23

     Defendants.                                           24   Defendants.
     _________________________________________________     25   _________________________________________________


                                                     1                                                            3

1                                                           1
                   UNITED STATES DISTRICT COURT                       UNITED STATES DISTRICT COURT
     CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION      2   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE
2                        SANTA ANA                          3         Civil Case No. 5:18:cv-02479-BLF
             Civil Case No. 8:18-cv-01117-JLS-KES
                                                            4   _____________________________________________
3    _____________________________________________
4                                                           5
     VIDEO DEPOSITION OF RICK ADAMS
                                      September 12, 2018    6   VIDEO DEPOSITION OF RICK ADAMS
5    _______________________________________________        7                        September 12, 2018
6    JANE LM DOE, an individual,                            8   _______________________________________________
7    Plaintiff,
                                                            9
8    vs.
9                                                          10   ALEXANDRA ROSE RAISMAN, an individual,
     DR LARRY NASSAR, an individual; USA
     GYMNASTICS, an Indiana Business Entity                11

10   of form unknown; ROBERT COLAROSSI, an                 12   Plaintiff,
     individual; STEPHEN "STEVE" PENNY, an                 13
11   Individual; BELA KAROLYI, an individual;
                                                           14   vs.
12   MARTHA KAROLYI, an individual;
13                                                         15
     KAROLYI TRAINING CAMPS, LLC, a Texas
14   Business Entity of form unknown; KAROLYI              16   UNITED STATES OLYMPIC COMMITTEE,
15   WORLD GYMNASTICS INC., a Texas                        17   a Business Entity of form unknown;
16   Business Entity of form unknown; KAROLYI'S            18   USA GYMNASTICS, an Indiana Business
17   ELITE, a Texas Business Entity of form
                                                           19   Entity of form unknown; LARRY NASSAR,
18   unknown; AOGC ALL OLYMPIA GYMNASTICS
19
                                                           20   an individual; STEVE PENNY, an
     CENTER INC., a California Business Entity
20   of form unknown; GALINA MARINOVA, an                  21   individual; PAUL PARILLA, an
21   individual; ARTUR AKOPYAN, an individual,             22   Individual, and DOES 1 through 500,
22   and DOES 1 through 500,                               23
23
                                                           24   Defendants.
24   Defendants.
                                                           25   _________________________________________________
25   _________________________________________________

                                                     2                                                            4

                                                                                    1 (Pages 1 to 4)
                                 Jilio-Ryan Court Reporters
                            ph. 714.424.9902 info@jilioryan.com
                                                                                                                     Adams, Rick
                                                                                                                    Doe vs. Doe 1

01:47:39    1   USOC during this time period. Do you have any        01:50:26    1         Q Right. Section 5, committees and
01:47:44    2   reason to dispute that 54 employees in the state     01:50:28    2   task forces. Do you see that?
01:47:47    3   of California was not accurate at that point in      01:50:29    3         A I do.
01:47:50    4   time?                                                01:50:30    4         Q And over the years, I assume you
01:47:50    5         A I mean, I just - - I can't speak to          01:50:33    5   have reviewed the bylaws of the USOC several
01:47:54    6   how that came together. I don't - - again, I         01:50:37    6   different times for different reasons?
01:47:58    7   just don't know. I wasn't involved at all,           01:50:39    7         A I have.
01:48:03    8   actually, at that point.                             01:50:39    8         Q So if you go down to Section 5.3.3,
01:48:03    9         Q Okay. Moving on to the next page,            01:50:44    9   responsibilities. It says, responsibilities, the
01:48:05   10   it has USOC staff executive/senior level officials   01:50:49   10   purpose of the audit committee shall be to assist
01:48:05   11   and managers and first/mid-level officials and       01:50:52   11   the board in its oversight of - - and then if you
01:48:14   12   managers. Do you see that at the very top of the     01:50:55   12   go down to Section C, it says the financial and
01:48:17   13   page on Page 20?                                     01:51:00   13   managerial capabilities of the NGBs and PSOs and
01:48:19   14         A I do.                                        01:51:06   14   their compliance with corporation contracts,
01:48:20   15         Q Do those terms, executive/senior             01:51:09   15   agreements and applicable laws and regulations.
01:48:24   16   level officials and managers and first/mid-level     01:51:11   16              Did the USOC have authority over the
01:48:29   17   officials and managers, do those have specific       01:51:18   17   NGBs to audit all of their materials, including
01:48:32   18   meaning for the USOC that you're aware of?           01:51:21   18   governance documents, financial documents,
01:48:36   19         A Some do and some don't.                      01:51:24   19   contracts and agreements?
01:48:40   20         Q Okay. So it says California had              01:51:26   20              MR. KAMIN: Objection. It's beyond
01:48:45   21   twelve of these individuals employed in the state.   01:51:28   21   the scope of this jurisdictional deposition. I'll
01:48:49   22   Again, do you have any reason to dispute that        01:51:32   22   instruct him not to answer.
01:48:51   23   number?                                              01:51:34   23              MR. CUNNY: I would like to meet and
01:48:51   24         A I just don't know how that number            01:51:35   24   confirm it because it goes straight to the alter
01:48:55   25   was arrived at, so I don't know.                     01:51:37   25   ego issues if USOC is acting with control over

                                                           113                                                                   115

01:48:57    1                                                        01:51:42    1   USAG, with control over USAG's governance. And
                      Q Okay. All right. We can go on to
01:49:01    2                                                        01:51:45    2   again, this is foundational. I haven't gotten to
                the next page as well. Again, it says USOC staff
01:49:07    3                                                        01:51:45    3   USAG yet.
                administrative support workers, craft workers,
01:49:09    4                                                        01:51:47    4              But if they're acting with control
                operatives, professionals, service workers and
01:49:12    5                                                        01:51:51    5   over those core management functions of USAG, who
                technicians.
01:49:13    6                                                        01:51:54    6   has admitted and submitted to jurisdiction, there
                         Do you see that?
01:49:13    7                                                        01:51:58    7   is an alter ego argument to be made. So I would
                      A I do.
01:49:17    8                                                        01:52:01    8   ask you to reconsider your position or potentially
                      Q Okay. And it says California had 42
01:49:21    9                                                        01:52:05    9   think about it on a break.
                of these individuals, do you see that?
01:49:23   10                                                        01:52:06   10              MR. KAMIN: I'm happy to think about
                      A I do.
01:49:25   11                                                        01:52:08   11   it on a break, but my instruction stands.
                      Q And do you know if these were
01:49:27   12                                                        01:52:10   12              MR. CUNNY: Okay. Can I have you
                employees of California or you just don't know
01:49:30   13                                                        01:52:11   13   mark the transcript on that. Thank you, ma'am.
                because you didn't write the document?
01:49:32   14                                                        01:52:16   14              I'm going to make my record on it as
                      A I just don't know.
01:49:33   15                                                        01:52:18   15   well.
                      Q If you move down, it says Michigan,
01:49:38   16                                                        01:52:18   16              MR. KAMIN: Okay.
                two USOC staff count. Do you know if that
01:49:42   17                                                        01:52:18   17   BY MR. CUNNY:
                included Larry Nassar?
01:49:44   18                                                        01:52:19   18          Q So with the USOC, did you have
                      A I don't know.
01:49:45   19                                                        01:52:23   19   authority - - actually, I'll back up a little bit.
                      Q So I want to go on. I believe it's
01:49:59   20                                                        01:52:24   20              We talked about the Audit Committee
                in the bylaws, which are attached in this
01:50:02   21                                                        01:52:26   21   previously. Do you recall that?
                document. This was one document on USOC's
01:50:06   22                                                        01:52:27   22          A I do.
                website. And it will be Page 18 of those bylaws
01:50:12   23                                                        01:52:28   23          Q You weren't on the Audit Committee,
                that I would like to refer you to. Towards the
01:50:18   24                                                        01:52:30   24   but every so often, would you work with the Audit
                back of the - -
01:50:23   25                                                        01:52:36   25   Committee?
                      A Is it committees and task forces?

                                                           114                                                                   116

                                                                                            29 (Pages 113 to 116)
                                            Jilio-Ryan Court Reporters
                                       ph. 714.424.9902 info@jilioryan.com
                                                                                                                    Adams, Rick
                                                                                                                   Doe vs. Doe 1

03:03:41    1         Q All right. So going into this                03:05:30    1   document, and again, regardless of who wrote it,
03:03:47    2   document, it says, good morning, Chairman            03:05:35    2   you approved this statement to be sent out. In
03:03:52    3   Grassley, Senator Feinstein and the members of the   03:05:40    3   terms of failing the people that it was supposed
03:03:53    4   Committee. I'm Rick Adams and I served as the        03:05:43    4   to protect, were you referring to the fact that
03:03:58    5   Chief of Paralympic Sport and National Governing     03:05:46    5   Larry Nassar was not reported and removed as an
03:04:00    6   Body Organizational Development for the United       03:05:52    6   Olympic doctor sooner?
03:04:01    7   States Olympic Committee. My responsibilities        03:05:54    7             MR. KAMIN: Same objection and same
03:04:04    8   include the Olympic Committee's oversight and        03:05:55    8   instruction.
03:04:07    9   management of our SafeSport initiative.              03:05:55    9   BY MR. CUNNY:
03:04:10   10            And that was correct?                       03:05:55   10         Q In terms of failing those people it
03:04:11   11         A Yes.                                         03:05:58   11   was supposed to protect, were you referring to the
03:04:12   12         Q And you had other duties, but that           03:06:01   12   fact that the US Olympic Committee or somebody at
03:04:16   13   was one of them?                                     03:06:06   13   the US Olympic Committee knew Larry Nassar had
03:04:18   14         A Correct.                                     03:06:10   14   been accused of sexual conduct prior, but allowed
03:04:18   15         Q It goes on and says, SafeSport is            03:06:15   15   him to remain in that position?
03:04:21   16   the term we use for our ongoing efforts to           03:06:21   16             MR. KAMIN: You can answer.
03:04:25   17   strengthen the Olympic and Paralympic communities'   03:06:23   17             THE WITNESS: Can you restate the
03:04:26   18   response to issues related to sexual and other       03:06:24   18   question?
03:04:30   19   abuse of athletes, including young athletes.         03:06:24   19   BY MR. CUNNY:
03:04:32   20            The stories of abuse that we have           03:06:24   20         Q Sure. When you stated in this
03:04:35   21   heard today and elsewhere are appalling,             03:06:27   21   document, it says the Olympic community failed the
03:04:37   22   disheartening and unacceptable. The Olympic          03:06:30   22   people it was supposed to protect. Were you
03:04:38   23   community failed the people it was supposed to       03:06:32   23   making reference to the fact that someone at the
03:04:42   24   protect.                                             03:06:35   24   USOC knew Larry Nassar had engaged in sexual
03:04:42   25            Who were you referring to in that?          03:06:40   25   misconduct before he was removed as the Olympic

                                                           165                                                                  167

03:04:44    1             MR. KAMIN: Given the very limited          03:06:44    1   doctor?
03:04:46    2   scope of this deposition to jurisdictional issues    03:06:44    2         A No.
03:04:49    3   related to California, I object to questions about   03:06:44    3         Q Okay. When did you become aware
03:04:52    4   the substance, such as you just posed, and will      03:06:49    4   that Larry Nassar had been accused of sexual
03:04:52    5   instruct my client not to answer.                    03:06:54    5   misconduct?
03:04:55    6   BY MR. CUNNY:                                        03:06:54    6         A The - - my understanding of it
03:04:55    7         Q When you submitted this testimony,           03:06:59    7   being Larry Nassar specifically was in September
03:04:58    8   were you referring to McKayla Maroney as one of      03:07:03    8   of 2016.
03:05:04    9   the people that the Olympic Committee failed to      03:07:05    9         Q Okay. When you say it being Larry
03:05:07   10   protect?                                             03:07:08   10   Nassar specifically, were you aware that a doctor
03:05:07   11             MR. KAMIN: Same objection and same         03:07:12   11   at USAG and/or USOC had been accused of sexual
03:05:08   12   instruction.                                         03:07:19   12   misconduct prior to that time?
03:05:09   13             MR. CUNNY: And again, I'm going to         03:07:21   13         A I was aware of numerous public
03:05:09   14   make my record.                                      03:07:24   14   reports that emerged prior to the Rio Games. I
03:05:11   15             MR. KAMIN: Go ahead. No problem.           03:07:28   15   was not aware of the specifics beyond the public
03:05:11   16   BY MR. CUNNY:                                        03:07:33   16   reporting that that was being made.
03:05:11   17         Q I don't mean to keep people here             03:07:35   17         Q Okay. What public reports are you
03:05:13   18   longer than necessary. Were you referring to         03:07:40   18   referring to?
03:05:14   19   Jamie Dantzscher when you submitted this provision   03:07:40   19         A I'm referring to articles such as
03:05:19   20   stating that the Olympic Committee - - community     03:07:44   20   those that were in the Indy Star.
03:05:22   21   failed the people it was supposed to protect?        03:07:46   21         Q Okay. Do you know if those came out
03:05:26   22             MR. KAMIN: Same objection and same         03:07:49   22   before or after the Olympic Games?
03:05:26   23   instruction.                                         03:07:51   23         A I believe that there was one before
03:05:27   24   BY MR. CUNNY:                                        03:07:54   24   and that there was one after. There may have
03:05:27   25         Q When you made the statement in this          03:07:56   25   been numerous. But the ones I'm referring to - -

                                                           166                                                                  168

                                                                                            42 (Pages 165 to 168)
                                             Jilio-Ryan Court Reporters
                                        ph. 714.424.9902 info@jilioryan.com
                                                                                                                        Adams, Rick
                                                                                                                       Doe vs. Doe 1

03:08:00    1   or one that came out before, and I believe there         03:10:37    1          A Larry Buendorf.
03:08:02    2   was some reporting after as well.                        03:10:41    2          Q Anybody else?
03:08:04    3         Q      Okay. Are you aware that anybody at         03:10:42    3          A Not to my knowledge.
03:08:09    4   the USOC knew Larry Nassar had been accused of           03:10:43    4          Q Do you know if Mr. Buendorf reported
03:08:14    5   sexual misconduct prior to those first public            03:10:48    5   Larry Nassar to law enforcement upon obtaining
03:08:18    6   reports being made by the Indy Star?                     03:10:53    6   that information, prior to Larry Nassar being
03:08:21    7         A    I'm not aware.                                03:10:54    7   publicly exposed in September of 2016?
03:08:22    8         Q      Do you know if anybody was aware at         03:10:54    8          A I do not.
03:08:25    9   USOC prior to January 1st, 2016 that Larry Nassar        03:10:55    9          Q And that question - - so as you sit
03:08:30   10   had been accused of sexual misconduct?                   03:11:02   10   here today, you don't know whether or not he
03:08:34   11         A    I would have to look at information           03:11:05   11   reported to law enforcement or not?
03:08:40   12   that has come out after my testimony, around the         03:11:07   12          A As I sit here today, I'm not - -
03:08:46   13   timing of when individuals or an individual at           03:11:11   13   I'm unclear as to what Larry Buendorf did or
03:08:51   14   the USOC were made aware of it. I was not made           03:11:16   14   didn't do in a certain time frame.
03:08:55   15   aware of it.                                             03:11:18   15          Q Okay. Well, have you talked to
03:08:56   16         Q      So prior to your testimony, didn't          03:11:22   16   Larry Buendorf about what he did or did not do?
03:08:58   17   you want to go around and ask people who, you            03:11:24   17          A I have not.
03:09:01   18   know, may have known something about Larry Nassar,       03:11:25   18          Q And is there a reason why you
03:09:04   19   you know, what did you know and when did you know        03:11:27   19   haven't?
03:09:07   20   it?                                                      03:11:27   20          A Just didn't seem appropriate.
03:09:08   21             MR. KAMIN: Objection, that's                   03:11:29   21          Q What do you mean by that?
03:09:08   22   argumentative and beyond the scope. Instruct not         03:11:33   22          A In light of the work and effort
03:09:08   23   to answer.                                               03:11:39   23   that was being done around all of this - - this
03:09:11   24   BY MR. CUNNY:                                            03:11:44   24   entire - - this - - all of what the entirety of
03:09:11   25         Q      Did you go around prior to your             03:11:48   25   what you described, I was handling, you know,

                                                                   169                                                              171

03:09:13    1   testimony and find out who, if anybody, knew Larry       03:11:53    1   speaking or not speaking based on what I felt was
03:09:17    2   Nassar had been accused of sexual misconduct prior       03:11:57    2   best, in light of the, you know, the situation
03:09:22    3   to him being publicly exposed in the Indy Star           03:12:01    3   that we were in. So there wasn't - - there was
03:09:26    4   report?                                                  03:12:03    4   not a lot of communications internally between
03:09:26    5         A In preparation for this testimony                03:12:07    5   colleagues, etc.
03:09:28    6   and following the - - that information becoming          03:12:09    6          Q Okay. I guess, when did you become
03:09:32    7   known, I along with, I think, others absolutely          03:12:13    7   aware of this information about Mr. Buendorf?
03:09:38    8   wanted to know what happened.                            03:12:17    8          A I became aware approximately maybe
03:09:40    9         Q Okay. Was there a reason you didn't              03:12:27    9   six months ago. I could be off. I'm not sure
03:09:45   10   look into it?                                            03:12:31   10   when the information about what Larry knew or
03:09:47   11             MR. KAMIN: Objection, misstates the            03:12:35   11   didn't know. It was several months ago.
03:09:48   12   testimony and it's beyond the scope. I'll instruct       03:12:38   12          Q And when you say Larry, you mean
03:09:52   13   not to answer.                                           03:12:41   13   Larry Buendorf?
03:09:52   14   BY MR. CUNNY:                                            03:12:41   14          A Correct.
03:09:52   15         Q Okay. Sorry. At any time after                   03:12:42   15          Q So in those six months, you haven't
03:10:02   16   your testimony that you gave in March of 2017, did       03:12:46   16   spoken with Larry Buendorf, is that accurate to
03:10:07   17                                                            03:12:50   17   say?
                you become aware that any individual at USOC had
03:10:12   18                                                            03:12:50   18          A No.
                been made aware of allegations of sexual abuse by
03:10:18   19                                                            03:12:50   19          Q That's not - - is that accurate or
                Larry Nassar prior to those public allegations
03:10:22   20                                                            03:12:53   20   it's not accurate to say that?
                being made in September of 2016?
03:10:22   21                                                            03:12:55   21          A If you don't mind, ask the
                      A I became aware of an individual at
03:10:25   22                                                            03:12:58   22   question - -
                the USOC who had information. I'm not clear as
03:10:29   23                                                            03:12:58   23          Q Right. It's a double negative,
                to who or what the scope of it was. That was
03:10:33   24                                                            03:13:00   24   yeah. In the past six months, have you spoken
                before my testimony in March of 2017.
03:10:36   25                                                            03:13:03   25   with Larry Buendorf about Larry Nassar?
                      Q And who is that?

                                                                   170                                                              172

                                                                                               43 (Pages 169 to 172)
                                                   Jilio-Ryan Court Reporters
                                              ph. 714.424.9902 info@jilioryan.com
                                                                                                                    Adams, Rick
                                                                                                                   Doe vs. Doe 1

03:18:10    1   BY MR. CUNNY:                                        03:19:51    1              MR. CUNNY: No, previous to the Indy
03:18:10    2         Q Sure. So when Steve Penny had this           03:19:52    2   Star article, previous to 2015.
03:18:13    3   communication with you that you're not too sure on   03:19:52    3   BY MR. CUNNY:
03:18:16    4   the specifics of, did he indicate to you that he     03:19:56    4         Q Did Larry Nassar - - did Steve Penny
03:18:19    5   had previously been speaking with law enforcement    03:19:57    5   indicate to you that Larry Nassar had been kicked
03:18:24    6   regarding Larry Nassar?                              03:20:01    6   out of the Karolyi Ranch for a period of time?
03:18:27    7            Does that clarify?                          03:20:04    7              MR. KAMIN: Lack of foundation.
03:18:28    8            MR. KAMIN: No. In terms of when he          03:20:04    8   BY MR. CUNNY:
03:18:32    9   was potentially speaking with law enforcement, are   03:20:06    9         Q You can answer.
03:18:35   10   you speaking - - I mean, is there a time frame for   03:20:08   10         A No.
03:18:37   11   that when Penny - - are you talking about at the     03:20:08   11         Q Did Steve Penny indicate to you at
03:18:40   12   present when the conversations occurred or in the    03:20:16   12   any point that he had received complaints about
03:18:40   13   past?                                                03:20:19   13   Larry Nassar taking an excessive amount of
03:18:43   14            MR. CUNNY: In the past.                     03:20:19   14   photographs of McKayla Maroney while at the
03:18:43   15   BY MR. CUNNY:                                        03:20:27   15   Karolyi Ranch?
03:18:44   16         Q Did he indicate to you that he had           03:20:27   16         A No.
03:18:45   17   previously spoken to law enforcement regarding       03:20:27   17         Q Or while at international events?
03:18:49   18   Larry Nassar, prior to these allegations being       03:20:32   18         A No.
03:18:52   19   made public in the Indy Star article?                03:20:34   19         Q I want to go back to your testimony
03:18:56   20            MR. KAMIN: Objection, beyond the            03:20:50   20   in Exhibit 13. Okay. So we read the part the
03:18:58   21   scope and I'll instruct not to answer.               03:21:00   21   Olympic Committee failed the people it was
03:19:00   22            MR. CUNNY: And again, I'm going to          03:21:03   22   supposed to protect. The US Olympic Committee
03:19:00   23   make my record.                                      03:21:05   23   leads the diverse network of Olympic sports
03:19:00   24   BY MR. CUNNY:                                        03:21:09   24   organizations in the United States and we must
03:19:01   25         Q Did Steve Penny indicate to you that         03:21:11   25   therefore take responsibility for its failures.

                                                            177                                                                 179

03:19:03    1   he was speaking with an agent from the FBI named     03:21:15    1              In terms of saying we must therefore
03:19:08    2   Jay Abbott regarding Larry Nassar's sexual abuse     03:21:19    2   take responsibility, did you in any way mean in a
03:19:11    3   allegations?                                         03:21:24    3   legal sense?
03:19:12    4             MR. KAMIN: Same objection. Same            03:21:26    4              MR. KAMIN: Objection, given the
03:19:12    5   instruction.                                         03:21:28    5   limited scope of this deposition, which is limited
03:19:12    6   BY MR. CUNNY:                                        03:21:32    6   to jurisdictional issues, this exceeds the scope
03:19:12    7         Q Did Mr. Penny indicate to you                03:21:35    7   and so I'm instructing my client not to answer.
03:19:12    8   anything regarding his relationship with Jay         03:21:36    8   BY MR. CUNNY:
03:19:12    9   Abbott?                                              03:21:36    9          Q When you made this statement to
03:19:16   10             MR. KAMIN: Same objection. Same            03:21:40   10   Congress, did you indicate on behalf of USOC that
03:19:17   11   instruction.                                         03:21:49   11   USOC was going to take legal responsibility for
03:19:18   12   BY MR. CUNNY:                                        03:21:54   12   their conduct and stand trial in a civil case in
03:19:18   13         Q Did Steve Penny indicate to you              03:22:00   13   California?
03:19:21   14   anything to the effect of a job offer between Jay    03:22:01   14              MR. KAMIN: Same objection. Same
03:19:25   15   Abbott and USAG?                                     03:22:02   15   instruction. It also inappropriately calls for
03:19:28   16             MR. KAMIN: Same objection. Same            03:22:06   16   legal conclusions from a lay witness.
03:19:29   17   instruction.                                         03:22:08   17   BY MR. CUNNY:
03:19:29   18   BY MR. CUNNY:                                        03:22:08   18          Q Okay. It goes on, it says, we do
03:19:29   19         Q Did Steve Penny indicate to you that         03:22:12   19   take responsibility. What responsibility were you
03:19:33   20   he had - - that he, Larry Nassar, had formerly       03:22:16   20   referring to if not - - if it wasn't a legal
03:19:39   21   been banned from the Karolyi Ranch for a period      03:22:20   21   responsibility?
03:19:44   22   of time?                                             03:22:21   22              MR. KAMIN: Same objection. Same
03:19:45   23             MR. KAMIN: Is this asking about            03:22:22   23   instruction.
03:19:46   24   those same conversations that may have been around   03:22:26   24              MR. CUNNY: Can you mark the
03:19:49   25   the time of the Indy Star articles?                  03:22:29   25   transcript on those, please.

                                                            178                                                                 180

                                                                                           45 (Pages 177 to 180)
                                             Jilio-Ryan Court Reporters
                                        ph. 714.424.9902 info@jilioryan.com
                                                                                                                      Adams, Rick
                                                                                                                     Doe vs. Doe 1

03:22:29    1   BY MR. CUNNY:                                        03:24:50    1   with requirements of SafeSport?
03:22:32    2           Q When you said we do take                   03:24:54    2              MR. KAMIN: Hold on one second. Is
03:22:34    3   responsibility, were you referring to the fact       03:24:54    3   this just open ended as to time period?
03:22:38    4   that you were going to submit to jurisdiction in     03:24:57    4   BY MR. CUNNY:
03:22:42    5   the state of California and stand trial in front     03:24:57    5          Q So prior to September - - prior to
03:22:44    6   of a California jury?                                03:25:03    6   June of 2015, was it a requirement by USOC that
03:22:46    7               MR. KAMIN: Same objection and same       03:25:10    7   NGB implement SafeSport?
03:22:48    8   instruction. And it's also argumentative because     03:25:16    8              MR. KAMIN: Objection, it's beyond
03:22:51    9   you're aware of the legal positions taken in that    03:25:17    9   the scope and I'll instruct my client not to
03:22:51   10   litigation.                                          03:25:17   10   answer.
03:22:52   11   BY MR. CUNNY:                                        03:25:19   11              MR. CUNNY: And on those, I would
03:22:52   12           Q It goes on. It says, and we                03:25:22   12   like to make an offer of proof on that as to the
03:22:55   13   apologize to any young athlete who has ever faced    03:25:24   13   alter ego. Again, if it's a condition of USAG
03:23:00   14   abuse.                                               03:25:28   14   operating as an NGB that they need to comply with
03:23:00   15               What were you apologizing for when       03:25:33   15   SafeSport or they will have some sort of action
03:23:03   16   you said that?                                       03:25:33   16   taken against them, whether it's decertification or
03:23:04   17               MR. KAMIN: Same objection. Same          03:25:39   17   otherwise, it goes to the alter ego prong of
03:23:05   18   instruction.                                         03:25:42   18   control over USAG.
03:23:05   19   BY MR. CUNNY:                                        03:25:44   19              MR. KAMIN: Okay. Well, I see that
03:23:05   20           Q I'm going to go down to the next           03:25:45   20   it speaks somewhat to the relationship between USOC
03:23:13   21   paragraph. It says we recognize the difficulty of    03:25:48   21   and the NGBs, but I don't see how it even arguably
03:23:14   22   stepping forward to share your stories, and that     03:25:52   22   supports an alter ego argument, to the extent an
03:23:17   23   it is our obligation to build on your courage and    03:25:53   23   alter ego argument is the basis to establish
03:23:21   24   bravery to make real and lasting changes. That       03:25:57   24   jurisdiction, so I'll stand on the objection.
03:23:24   25   includes changes to our policies and protocols and   03:25:59   25              MR. CUNNY: Okay. Can you mark the

                                                           181                                                                    183

03:23:27    1   also changes to the environment that discourages     03:25:59    1    transcript on that.
03:23:31    2   victims from reporting abuse.                        03:25:59    2    BY MR. CUNNY:
03:23:33    3             When you make reference to the             03:26:02    3          Q If an NGB didn't implement
03:23:37    4   environment that discourages victims from            03:26:05    4    SafeSport, is it true that USOC could decertify
03:23:38    5   reporting abuse, was this an environment that,       03:26:05    5    them?
03:23:42    6   based on your testimony to Congress, you believe     03:26:10    6              MR. KAMIN: Beyond the scope.
03:23:45    7   to be in place at USAG prior to Larry Nassar being   03:26:11    7    Instruct not to answer.
03:23:51    8   removed as their doctor?                             03:26:12    8    BY MR. CUNNY:
03:23:52    9             MR. KAMIN: Same objection. Same            03:26:13    9          Q Again, this is prior to June of
03:23:54   10   instruction.                                         03:26:15   10    2015.
03:23:54   11   BY MR. CUNNY:                                        03:26:16   11              MR. KAMIN: Same objection. Same
03:23:54   12         Q What were you referring to in terms          03:26:16   12    instruction.
03:23:57   13   of the environment that discourages victims from     03:26:16   13    BY MR. CUNNY:
03:23:57   14   reporting abuse?                                     03:26:20   14          Q Prior to June of 2015, was USAG in
03:24:03   15             MR. KAMIN: Same objection and              03:26:24   15    compliance with SafeSport?
03:24:05   16   instruction.                                         03:26:29   16              MR. KAMIN: Vague and ambiguous,
03:24:05   17   BY MR. CUNNY:                                        03:26:31   17    overbroad and beyond the scope. Instruct not to
03:24:05   18         Q I want to go on to Page 2, third             03:26:34   18    answer.
03:24:21   19   paragraph down. And it says - - it begins, it        03:26:35   19    BY MR. CUNNY:
03:24:27   20   says, the US Olympic Committee's regular and         03:26:35   20          Q Okay. Okay. So on Page 3, this
03:24:31   21   periodic audit of independent National Governing     03:26:50   21    will be the - - there is one half of a paragraph
03:24:34   22   Bodies include auditing of the organizations'        03:26:53   22    at the top. Two, three, four, fifth full
03:24:35   23   compliance with the requirements of SafeSport.       03:26:57   23    paragraph down, starting in 1978. Do you see
03:24:39   24             Was a condition for an NGB, such as        03:27:00   24    that?
03:24:43   25   USAG, to, in fact, be an NGB, that they comply       03:27:00   25          A I do.

                                                           182                                                                    184

                                                                                            46 (Pages 181 to 184)
                                             Jilio-Ryan Court Reporters
                                        ph. 714.424.9902 info@jilioryan.com
                                                                                                                    Adams, Rick
                                                                                                                   Doe vs. Doe 1

03:27:01    1         Q So the second sentence of that               03:29:09    1          Q Sure. So the US Olympic Committee
03:27:04    2   paragraph says, pursuant to the statute, the US      03:29:12    2   organizes the Olympic Games that occur on United
03:27:07    3   Olympic Committee supports athletes through          03:29:17    3   States soil. Is that fair to say?
03:27:09    4   funding, health insurance, tuition grants,           03:29:18    4          A No.
03:27:12    5   marketing opportunities and career services.         03:29:18    5          Q Okay. What's the US Olympic
03:27:14    6              Were these all services provided to       03:29:20    6   Committee's role in preparing for or helping
03:27:18    7   McKayla Maroney from USOC or do you know?            03:29:23    7   contribute to the Olympic Games that are held on
03:27:23    8         A I don't know if she would have been          03:29:28    8   US soil?
03:27:25    9   the recipient of all of this.                        03:29:28    9          A The role is really to work with the
03:27:28   10         Q Do you know if these were services           03:29:34   10   Organizing Committee, particularly around issues
03:27:31   11   provided to Jamie Dantzscher?                        03:29:38   11   of sponsorship, marks, rights. The Organizing
03:27:33   12         A I don't know if they would have              03:29:43   12   Committee, through a joint venture, has rights to
03:27:36   13   been - - if she would have availed herself or had    03:29:49   13   all of the marks for the games. And they run - -
03:27:38   14   been provided all of these.                          03:29:52   14   they are the organizing committee of the games.
03:27:40   15         Q Do you know if these were made               03:29:55   15   And that would be LA '28, and obviously our
03:27:42   16   available to those individuals I just mentioned?     03:29:59   16   secondary role is fielding a team to participate
03:27:45   17         A I don't know. I'm not familiar               03:30:02   17   in the games.
03:27:48   18   with that.                                           03:30:03   18          Q Do you mean like a logistics team
03:27:48   19         Q The next - - actually, the last              03:30:08   19   or like the actual athlete teams?
03:27:57   20   sentence of that paragraph says, the Committee       03:30:11   20          A I think it would be inclusive of
03:28:00   21   also oversees a process by which US cities bid to    03:30:16   21   both.
03:28:05   22   host the Olympics and Paralympic Games, Youth        03:30:16   22          Q Okay. So when the Olympics are held
03:28:05   23   Olympic Games and the Pan/Parapan Olympic Games      03:30:18   23   in the United States, USOC prepares a team of
03:28:12   24   - - American Games.                                  03:30:22   24   people to go to them, both as athletes and as
03:28:13   25              Do you see that?                          03:30:26   25   support and logistics and management?

                                                           185                                                                  187

03:28:13    1          A I do.                                       03:30:29    1          A Yes.
03:28:14    2          Q Okay. In terms of the bid to host           03:30:30    2          Q And those individuals are preparing,
03:28:16    3   the Olympics, you understand that the Olympics are   03:30:32    3   as we speak, for the LA Games, correct?
03:28:19    4   going to be held in LA in 2028?                      03:30:34    4          A That would be far down the
03:28:22    5          A I do.                                       03:30:39    5   pipeline, but that could be the case, given the
03:28:22    6          Q And you had a role in helping bring         03:30:42    6   ten-year distance between now and LA '28.
03:28:26    7   the Olympics to LA, correct?                         03:30:47    7          Q Okay. But the USOC is currently
03:28:28    8              MR. KAMIN: You, meaning?                  03:30:50    8   planning in California for the Olympic Games to
03:28:28    9   BY MR. CUNNY:                                        03:30:54    9   occur in 2028, is that fair to say?
03:28:29   10          Q You personally, Mr. Adams.                  03:30:57   10          A Yes.
03:28:31   11          A I do not believe I had a role in            03:30:58   11          Q And the USOC, when Olympics are held
03:28:34   12   bringing the Olympic Games personally to the         03:31:03   12   in the United States, they gain substantial sums
03:28:37   13   United States. I was part of an executive team       03:31:06   13   of money for having them held on American soil, as
03:28:40   14   that assisted when asked. But I did not have a       03:31:11   14   opposed to being held in South Korea or Russia or
03:28:44   15   role in the acquisition of the games, a              03:31:15   15   somewhere else, correct?
03:28:48   16   meaningful role.                                     03:31:17   16          A No.
03:28:48   17          Q When the Olympic Games are held in          03:31:18   17          Q They don't get any more money for
03:28:52   18   the United States, the US Olympic Committee has      03:31:20   18   that than they would otherwise if it's held
03:28:57   19   jurisdiction to run those games, correct?            03:31:21   19   internationally?
03:28:59   20          A No.                                         03:31:21   20          A The amount of money is based on a
03:28:59   21          Q None whatsoever?                            03:31:23   21   joint venture agreement between the US Olympic
03:29:03   22              MR. KAMIN: It's vague and ambiguous       03:31:27   22   Committee and the Organizing Committee.
03:29:05   23   as to what jurisdiction and run mean in this         03:31:29   23          Q And is that the same for every
03:29:09   24   context. Maybe you can be a little more specific.    03:31:32   24   Olympics, regardless of where it's held?
03:29:09   25   BY MR. CUNNY:                                        03:31:37   25          A If you can ask the question again.

                                                           186                                                                  188

                                                                                           47 (Pages 185 to 188)
                                             Jilio-Ryan Court Reporters
                                        ph. 714.424.9902 info@jilioryan.com
                                                                                                                     Adams, Rick
                                                                                                                    Doe vs. Doe 1

03:51:03    1   teams who participate in those games?                03:53:01    1         Q Were you referring to - - what
03:51:06    2         A Help me understand. By teams, who            03:53:04    2   allegations of abuse were you referring to in
03:51:06    3   are you referring to?                                03:53:08    3   this?
03:51:07    4         Q So the Olympians who go participate          03:53:08    4             MR. KAMIN: Same objection and
03:51:08    5   at those games, the USOC arranges for the            03:53:09    5   instruction.
03:51:17    6   accommodations for those individuals, correct?       03:53:10    6   BY MR. CUNNY:
03:51:19    7         A In many cases.                               03:53:10    7         Q Were you referring to any
03:51:25    8            MR. KAMIN: So we're clear, too, for         03:53:11    8   allegations of abuse by Larry Nassar that were
03:51:26    9   Team USA is what you're asking?                      03:53:15    9   dealt with by Steve Penny?
03:51:29   10            MR. CUNNY: Correct.                         03:53:18   10             MR. KAMIN: Same objection and
03:51:29   11            THE WITNESS: Yes.                           03:53:19   11   instruction.
03:51:30   12   BY MR. CUNNY:                                        03:53:19   12   BY MR. CUNNY:
03:51:30   13         Q Okay. So on Page 4 of your                   03:53:19   13         Q It says we supported Steve Penny's
03:51:33   14   testimony, going down to USA Gymnastics, again, on   03:53:21   14   decision to resign. Can USOC force a board member
03:51:41   15   the phone, we're back to Exhibit 13.                 03:53:27   15   at an NGB to resign, as just a general matter?
03:51:43   16            It says, finally, Mr. Chairman and          03:53:34   16             MR. KAMIN: Objection, only because
03:51:48   17   Senator Feinstein, I would like to take a moment     03:53:36   17   Penny - - you asked about a board member?
03:51:49   18   to discuss the very serious issues that have been    03:53:39   18             MR. CUNNY: Yeah.
03:51:53   19   brought to light concerning USA Gymnastics. We       03:53:40   19             MR. KAMIN: Just to be clear.
03:51:53   20   share your deep concerns about USA Gymnastics'       03:53:41   20   BY MR. CUNNY:
03:51:56   21   handling of allegations of abuse, and we supported   03:53:41   21         Q Okay. Can USOC force an executive
03:52:00   22   Steve Penny's decision to resign.                    03:53:46   22   at an NGB to resign?
03:52:02   23            As to the first part of that last           03:53:49   23         A We cannot.
03:52:04   24   sentence, we share your deep concerns about USA      03:53:51   24         Q Can USOC condition either funding or
03:52:09   25   Gymnastics' handling of allegations of abuse, were   03:53:57   25   designation as an NGB, essentially threaten

                                                           193                                                                   195

03:52:10    1   you specifically discussing the handling of USA      03:54:01    1   decertification, if a CEO or executive does not
03:52:16    2   Gymnastics' allegations pertaining to Larry          03:54:07    2   resign?
03:52:18    3   Nassar, prior to him being publicly exposed in       03:54:07    3             MR. KAMIN: Objection, it's compound
03:52:22    4   September of 2016?                                   03:54:09    4   and vague and ambiguous.
03:52:24    5               MR. KAMIN: Objection, it's beyond        03:54:11    5             THE WITNESS: Yes.
03:52:25    6   the scope of this jurisdictional deposition and      03:54:12    6   BY MR. CUNNY:
03:52:27    7   I'll instruct my client not to answer.               03:54:12    7          Q Is that what happened with Steve
03:52:29    8               MR. CUNNY: Mark the transcript,          03:54:15    8   Penny in his resignation from USAG?
03:52:29    9   please.                                              03:54:20    9             MR. KAMIN: Objection, this is
03:52:30   10   BY MR. CUNNY:                                        03:54:21   10   beyond the scope and I'll instruct my client not to
03:52:30   11           Q In regards to the concerns about USA       03:54:21   11   answer.
03:52:34   12   Gymnastics' handling of allegations of abuse, were   03:54:21   12             MR. CUNNY: And again, I just want
03:52:37   13   you specifically referring to Steve Penny's          03:54:23   13   to put on the record that we're going after the
03:52:40   14   handling of allegations of abuse, prior to Larry     03:54:24   14   alter ego aspect of it. And I understand you
03:52:44   15   Nassar being publicly exposed in September of        03:54:28   15   disagree with it but I want to make my record.
03:52:48   16   2016?                                                03:54:30   16   BY MR. CUNNY:
03:52:49   17               MR. KAMIN: Same objection and            03:54:30   17          Q Was it your understanding that USOC
03:52:51   18   instruction.                                         03:54:33   18   exerted this control threatening decertification
03:52:51   19   BY MR. CUNNY:                                        03:54:39   19   or some lower form of punishment to USAG if Steve
03:52:51   20           Q Were you referring to Steve Penny's        03:54:45   20   Penny did not resign?
03:52:54   21   handling of allegations of abuse by Larry Nassar     03:54:46   21             MR. KAMIN: Same objection and
03:52:58   22   prior to 2015?                                       03:54:47   22   instruction.
03:52:59   23               MR. KAMIN: Same objection and            03:54:47   23   BY MR. CUNNY:
03:52:59   24   instruction.                                         03:54:47   24          Q Did Steve Penny ever communicate to
03:53:01   25   BY MR. CUNNY:                                        03:54:51   25   you his knowledge of allegations about Larry

                                                           194                                                                   196

                                                                                            49 (Pages 193 to 196)
                                            Jilio-Ryan Court Reporters
                                       ph. 714.424.9902 info@jilioryan.com
                                                                                                                         Adams, Rick
                                                                                                                        Doe vs. Doe 1

03:54:54    1   Nassar sexually abusing McKayla Maroney prior to     03:57:16    1   girls prior to January 1st, 2015?
03:54:59    2   2015?                                                03:57:19    2           A Not to my knowledge.
03:54:59    3         A No.                                          03:57:20    3           Q Did you review any documents in
03:55:02    4         Q Do you know if he ever communicated          03:57:26    4   preparing for your deposition today?
03:55:06    5   that to anybody at the USOC at any point?            03:57:27    5           A I did.
03:55:08    6             MR. KAMIN: Prior to 2015?                  03:57:28    6           Q Which documents?
03:55:09    7   BY MR. CUNNY:                                        03:57:30    7               MR. KAMIN: Objection, calls for
03:55:09    8         Q His knowledge prior to 2015, but             03:57:31    8   attorney/client privilege and work product, and
03:55:13    9   whether or not he communicated to USOC that          03:57:34    9   I'll instruct my client not to answer.
03:55:17   10   knowledge at any point?                              03:57:38   10               MR. CUNNY: Okay. Well, he just
03:55:21   11             MR. KAMIN: Objection, that's beyond        03:57:40   11   testified that he reviewed documents prepared for
03:55:22   12   the scope.                                           03:57:43   12   the deposition.
03:55:24   13             THE WITNESS: Can you clarify the           03:57:43   13               MR. KAMIN: Right. Do you want to
03:55:25   14   timeline?                                            03:57:46   14   ask if he reviewed any documents outside of
03:55:26   15   BY MR. CUNNY:                                        03:57:49   15   meetings with counsel? I believe documents
03:55:26   16         Q Sure. So was there ever a point, to          03:57:53   16   reviewed with counsel are subject to the privilege.
03:55:29   17   your knowledge, whether Steve Penny told you         03:57:55   17               MR. CUNNY: Do you have a case on
03:55:34   18   yesterday or five years ago or whenever, that he     03:57:55   18   that?
03:55:40   19   had knowledge of Larry Nassar sexually abusing       03:57:57   19               MR. KAMIN: Not at the tip of my
03:55:46   20   gymnasts prior to June of 2015?                      03:57:58   20   tongue, no.
03:55:47   21         A Not that I recall.                           03:57:59   21               MR. CUNNY: Okay. Because I think
03:55:48   22         Q Do you know if he ever made that             03:58:00   22   there's a case explicitly saying anything he uses
03:55:52   23   communication to anyone at the USOC?                 03:58:03   23   to prepare himself for a deposition, I get to have
03:55:56   24         A Prior to? Again, I'm - - my                  03:58:07   24   produced at deposition.
03:56:05   25   hesitation is the timeline. I don't - - I need       03:58:10   25               MR. KAMIN: I'm not aware of that

                                                           197                                                                      199

03:56:08    1   - - so prior to when in 2015?                        03:58:11    1   authority.
03:56:10    2          Q Prior to 2015, so January 1st, 2015         03:58:12    2                MR. CUNNY: I'll look at it on a
03:56:14    3   or before, did Steve Penny - - did Steve Penny       03:58:12    3   break.
03:56:20    4   ever indicate that he had knowledge or some          03:58:12    4              MR. KAMIN: Okay.
03:56:23    5   suspicion that Larry Nassar was sexually abusing     03:58:14    5   BY MR. CUNNY:
03:56:28    6   gymnasts that he communicated to somebody, which     03:58:14    6         Q Okay. Outside of the presence of
03:56:31    7   he knew prior to January 1st, 2015?                  03:58:16    7   counsel, did you review any documents in
03:56:34    8              MR. KAMIN: Now I'm a little bit           03:58:18    8   preparation for your deposition here today?
03:56:37    9   confused. I apologize.                               03:58:20    9         A I did.
03:56:37   10              The question, I think, let me know        03:58:21   10         Q What documents did you review?
03:56:39   11   whether - - whether Mr. Adams knows whether Steve    03:58:23   11         A I looked at documents around Chula
03:56:46   12   Penny communicated to anyone at USOC that Steve      03:58:32   12   Vista Training Center.
03:56:50   13   Penny knew of Nassar's abuse prior to 2015?          03:58:33   13         Q And when you say documents around
03:56:50   14              MR. CUNNY: Correct.                       03:58:39   14   the training center, what are you referring to?
03:56:50   15              MR. KAMIN: Okay.                          03:58:40   15         A I'm referring to the volume and
03:56:56   16              MR. CUNNY: Regardless of when he          03:58:45   16   kinds of training that we were doing, that we do
03:56:56   17                                                        03:58:49   17   today in Chula Vista.
                actually told somebody.
03:56:58   18                                                        03:58:51   18         Q Are these spreadsheets you're
                           THE WITNESS: Okay. So that's
03:56:58   19                                                        03:58:55   19   looking at or - - I guess I haven't seen the
                helpful. Can you just state the question again, so
03:57:00   20                                                        03:58:58   20   documents. So what kind of documents are we
                I can answer.
03:57:01   21                                                        03:59:01   21   talking about?
                BY MR. CUNNY:
03:57:01   22                                                        03:59:01   22         A They would be - - I don't know what
                       Q Sure. At any point, did Steve Penny
03:57:04   23                                                        03:59:04   23   the format description would be, but it would be
                communicate to you or anyone else at the USOC that
03:57:08   24                                                        03:59:08   24   documents that were, you know, how much did we
                he had knowledge Larry Nassar was abusing girls or
03:57:12   25                                                        03:59:10   25   spend, for example, in 2017.
                had a suspicion that Larry Nassar was abusing

                                                           198                                                                      200

                                                                                              50 (Pages 197 to 200)
                                            Jilio-Ryan Court Reporters
                                       ph. 714.424.9902 info@jilioryan.com
                                                                                                                    Adams, Rick
                                                                                                                   Doe vs. Doe 1

04:46:22    1   coaches?                                             04:48:53    1   she was going to go have a meeting with Kerry
04:46:23    2          A Yes.                                        04:49:00    2   Perry. Are you aware of that meaning?
04:46:23    3          Q Okay. So in conducting that                 04:49:03    3               MR. KAMIN: Objection, this is
04:46:25    4   investigation, do they actually go to the site of    04:49:03    4   beyond the scope of jurisdictional deposition, and
04:46:28    5   the alleged conduct to do the investigation or       04:49:06    5   I'll instruct not to answer.
04:46:33    6   interview witnesses near that site?                  04:49:09    6               MR. CUNNY: Can you mark the
04:46:35    7          A I'm not familiar with how they're           04:49:09    7   transcript.
04:46:38    8   - - how they're executing their investigations.      04:49:10    8   BY MR. CUNNY:
04:46:41    9   I just don't know how, when a case - - they're       04:49:10    9           Q Was Kerry Perry demanded to resign
04:46:44   10   independent of us. So when a case comes in, it       04:49:19   10   her position, otherwise USAG would have suffered
04:46:48   11   would really be dependent upon how the center        04:49:22   11   either financial consequences or issues regarding
04:46:51   12   were to, you know, handle a particular case.         04:49:28   12   its designation as an NGB?
04:46:53   13          Q So in your current job role, what's         04:49:31   13               MR. KAMIN: Same objection and
04:46:56   14   your liaison between yourself and the center for     04:49:32   14   instruction.
04:47:01   15   SafeSport?                                           04:49:32   15   BY MR. CUNNY:
04:47:01   16          A We have a - - we have a VP of               04:49:32   16           Q Was there any coercive effects
04:47:08   17   athlete safety and she is the primary liaison        04:49:37   17   communicated from USOC to Ms. Kerry Perry? And
04:47:12   18   with the center.                                     04:49:41   18   coercive meaning lack in funding, decertification,
04:47:13   19          Q And do you have any other                   04:49:46   19   any other withholding of resources by USOC, if Ms.
04:47:21   20   communication with the center or interaction with    04:49:54   20   Perry did not resign her employment with USAG?
04:47:23   21   the center?                                          04:49:58   21               MR. KAMIN: Same objection and
04:47:24   22          A I do.                                       04:49:58   22   instruction.
04:47:24   23          Q And what's the extent of that?              04:50:02   23               MR. CUNNY: I'm going to check my
04:47:27   24          A It might be - - oftentimes, it              04:50:04   24   notes, but I'll let Justin ask questions.
04:47:34   25   might be around NGBs that have not, for example,     04:50:08   25               MR. PFEIFFER: Oh, sure. Thank you,

                                                           233                                                                  235

04:47:39    1   paid the center for their portion of the monies      04:50:11    1   Alex. I appreciate it. Microphone is okay.
04:47:43    2   that they are required to pay annually. If the       04:50:13    2   Everyone can hear?
04:47:47    3   center has an issue with, you know, something        04:50:13    3                EXAMINATION
04:47:53    4   specific to the NGB, they might reach out to the     04:50:15    4   BY MR. PFEIFFER:
04:47:57    5   USOC for assistance. And there is education and      04:50:15    5          Q Mr. Adams, thank you so much for
04:48:02    6   research, education and training where there's       04:50:17    6   your time today, sir. I really appreciate it.
04:48:05    7   some overlap.                                        04:50:21    7             Various Plaintiffs argued that the
04:48:06    8          Q In the education and training, does         04:50:24    8   environment at the National Team Training Camps in
04:48:09    9   SafeSport provide that in the state of California    04:50:28    9   Huntsville, Texas, constituted jurisdictional
04:48:12   10   for members or NGBs?                                 04:50:31   10   contact with California because of the effect it
04:48:15   11          A Yes.                                        04:50:37   11   is alleged to have in California.
04:48:17   12          Q And in what medium? Is it an online         04:50:38   12             Now, the Karolyis disagree
04:48:23   13   thing or do they actually go out and give            04:50:41   13   completely with that contention. The District
04:48:26   14   seminars?                                            04:50:41   14   Court in this matter, however, has allowed
04:48:27   15          A It's an online program.                     04:50:47   15   jurisdictional discovery on the issue.
04:48:28   16          Q Are there any in-person aspects to          04:50:49   16             So I wanted to ask just a few
04:48:32   17   that?                                                04:50:51   17   questions. Was the Karolyi Ranch considered a
04:48:33   18          A I'm not - - I don't - - I'm not             04:50:55   18   USOC training site?
04:48:35   19   sure if they do that or not.                         04:50:57   19          A Yes.
04:48:38   20          Q Something I want to go back to, you         04:50:57   20          Q Did the USOC have any role in
04:48:42   21   are aware that Ms. Perry recently resigned as USAG   04:51:05   21   selecting that site?
04:48:48   22   president?                                           04:51:06   22          A I don't have firsthand knowledge of
04:48:48   23          A I am.                                       04:51:10   23   that.
04:48:49   24          Q So days prior to that, Ms.                  04:51:10   24          Q Okay. Did the USOC have any role in
04:48:53   25   Hirshland, who's the new CEO at USOC, indicated      04:51:15   25   deselecting that site?

                                                           234                                                                  236

                                                                                            59 (Pages 233 to 236)
                                            Jilio-Ryan Court Reporters
                                       ph. 714.424.9902 info@jilioryan.com
                                                                              Adams, Rick
                                                                             Doe vs. Doe 1

 1          I, RICK ADAMS, do hereby certify that I
 2   have read the foregoing transcript and that the
 3   same and accompanying amendment sheets, if any,
 4   constitute a true and complete record of my
 5   testimony.
 6   Date: _______________________
 7

 8

           ______________________________
 9           Signature of Deponent
10           ( ) No amendments
             ( ) Amendments attached
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                        245

 1   STATE OF COLORADO)
 2               )ss. REPORTER'S CERTIFICATE
 3   COUNTY OF COSTILLA)
 4     I, Linda S. Overdeer, do hereby certify that I
 5   am Shorthand Reporter and Notary Public within the
 6   State of Colorado; that previous to the
 7   commencement of the examination, the deponent was
 8   duly sworn to testify to the truth.
 9     I further certify that this deposition was
10   taken in shorthand by me at the time and place
11   herein set forth, that it was thereafter reduced
12   to typewritten form, and that the foregoing
13   constitutes a true and correct transcript.
14     I further certify that I am not related to,
15   employed by, nor of counsel for any of the parties
16   or attorneys herein, nor otherwise interested in
17   the result of the within activity.
18     In witness whereof, I have affixed my
19   signature this 19th day of September, 2018.
20

21     My commission expires June 10, 2021.
22

23

24                 -----------------
                   Linda S. Overdeer
25                 216 - 16th Street, Suite 650

                                                        246

                                                                  62 (Pages 245 to 246)
                                      Jilio-Ryan Court Reporters
                                 ph. 714.424.9902 info@jilioryan.com
EXHIBIT 3
                                                                                                           .
                                   1    JOHN C. MANLY, Esq. (State Bar No. 149080)
                                        VINCE W. FINALDI, Esq. (State Bar No. 238279)
                                   2    ALEX CUNNY (State Bar No. 291567)
                                        MANLY, STEWART & FINALDI
                                   3    19100 Von Karman Ave., Suite 800
                                        Irvine, CA 92612
                                   4    Telephone: (949) 252-9990
                                        Fax: (949) 252-9991
                                   5
                                        Attorneys of Record for Plaintiff, ALEXANDRIA ROSE
                                   6    RAISMAN, an individual

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE

                                   10

                                   11
19100 Von Karman Ave., Suite 800




                                        ALEXANDRA ROSE RAISMAN, an                        Civil Case No. 5:18-cv-02479-BLF
MANLY, STEWART & FINALDI




                                        individual.
   Telephone: (949) 252-9990




                                   12
     Irvine, California 92612




                                                                                          [The Honorable Beth Labson Freeman]
                                   13                   Plaintiff,
                                                                                          NOTICE OF TAKING DEPOSITION OF
                                   14           v.                                        RICK ADAMS AND REQUEST FOR
                                                                                          PRODUCTION OF DOCUMENTS
                                   15   UNITED STATES OLYMPIC COMMITTEE,
                                        a Business Entity of form unknown; USA            (JURISDICTIONAL DISCOVERY)
                                   16   GYMNASTICS, an Indiana Business Entity of
                                        Form Unknown; LARRY NASSAR, an                    Date:     September 12, 2018
                                   17   individual, STEVE PENNY, an individual,           Time:     10:00 a.m.
                                        PAUL PARRILLA, an individual, and DOES            Location: Regus Business Centers
                                   18   1 through 500.                                              102 South Tejon Street, Suite 1100
                                                                                                    Colorado Springs, CO 80903
                                   19                   Defendants.                                 719-578-8862

                                   20

                                   21          TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:

                                   22          PLEASE TAKE NOTICE that at 10:00 a.m., on September 12, 2018, at Regus Business

                                   23   Centers, 102 South Tejon Street, Suite 1100, Colorado Springs, CO 80903, 719-578-8862, Plaitniff

                                   24   ALEXANDRA ROSE RAISMAN (“Plaintiff”) will take the oral deposition of Rick Adams. If for

                                   25   any reason the taking of such deposition is not completed on the date scheduled, said deposition

                                   26   shall continue, day-to-day, Sundays and holidays excepted, until completed, or will be continued

                                   27   to such other dates and times as shall be designated by the party noticing the deposition.

                                   28


                                                                                        -1-
                                                                     NOTICE OF TAKING DEPOSITION OF RICK ADAMS
                                   1           If for any reason the taking of such deposition is not completed on the date scheduled, said
                                   2    deposition shall continue, day-to-day, Sundays and holidays excepted, until completed, or will be
                                   3    continued to such other dates and times as shall be designated by the party noticing the deposition.
                                   4           PLEASE TAKE FURTHER NOTICE that if an interpreter is required to translate
                                   5    testimony, notice of same must be given to this noticing party at least five (5) working days prior
                                   6    to the deposition date, and the specific language and/or dialect thereof designated.
                                   7           PLEASE TAKE FURTHER NOTICE that pursuant to Code of Civil Procedure section
                                   8    2025(d)(5) and (d)(6), Plaintiff reserves the right to record the deposition testimony of the
                                   9    deponent by audio tape and/or videotape in addition to recording the testimony by stenographic
                                   10   method.
                                   11          FURTHERMORE, said deponent is expected to produce the documents set out in the
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI

   Telephone: (949) 252-9990




                                   12   attached document request.
     Irvine, California 92612




                                   13   Dated: September 4, 2018               MANLY, STEWART & FINALDI
                                   14
                                                                              By:     _______________________________
                                   15                                                 ALEX E. CUNNY, Esq.
                                                                                      Attorneys for Plaintiff
                                   16                                                 .
                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                        -2-
                                                                  NOTICE OF TAKING DEPOSITION OF RICK ADAMS
                                   1                                 DEFINITIONS AND INSTRUCTIONS
                                   2            1.      The term “ANY” shall mean any and all.
                                   3            2.      The term “USOC” shall mean the United States Olympic Committee, which is a
                                   4    named defendant in this Action.
                                   5            3.      The terms "YOU", "YOUR", or “RICK ADAMS” shall mean the Responding Party
                                   6    to the present set of requests for production, RICK ADAMS.
                                   7            4.      The terms “DOCUMENT” and “DOCUMENTS” shall mean any and all manner
                                   8    of written, typed, printed, reproduced, filmed, ESI, OR recorded material and all photographs,
                                   9    pictures, plans, or other representations of any kind of anything pertaining, describing, referring,
                                   10   or relating, directly or indirectly, in whole or in part, to the subject matter of each discovery request
                                   11   and the term includes, but is not limited to: papers, books, journals, ledgers, statements, bank
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI

   Telephone: (949) 252-9990




                                   12   statements, property title reports, title records, recording of title, memoranda, reports, invoices,
     Irvine, California 92612




                                   13   work sheets, work papers, notes, transcriptions of notes, letters, correspondence, abstracts, checks,
                                   14   diagrams, plans, blueprints, schematics, software programs, films, photographs, diaries, lists, logs,
                                   15   publications, advertisements, instructions, minutes, orders, purchase orders, messages, resumes,
                                   16   applications, summaries, agreements, contracts, telegrams, e-mails, instant messages, text
                                   17   messages, telexes, cables, recordings, audio tapes, magnetic tapes, visual tapes, transcriptions of
                                   18   tapes or records, computer tapes, books, speeches, pamphlets, leaflets, flyers, announcements,
                                   19   bulletins, periodicals, agenda, reports, opinions, charts, tabulations, digests, compilations, studies,
                                   20   expert analyses, evaluations, manuals, guides, research papers, articles, computer files, computer
                                   21   hard drives, or other writings or tangible things as defined by Section 250 of the Evidence Code,
                                   22   in the possession, custody or control of YOU, YOUR attorneys, agents, servants, representatives,
                                   23   investigators, subsidiaries, boards, directors, affiliated business entities and others who have
                                   24   obtained possession, custody or control.
                                   25           5.      The term “Policies” shall mean policies, procedures, rules, standards, regulations,
                                   26   and guidelines.
                                   27           6.      The term “MEMBERS” shall refer to a participant who is affiliated with a National
                                   28   Governing Body as a member.

                                                                                          -3-
                                                                   NOTICE OF TAKING DEPOSITION OF RICK ADAMS
                                   1           7.      The term “USAG” shall refer to Defendant USA Gymnastics.
                                   2                                  REQUESTS FOR PRODUCTION:
                                   3           Plaintiff hereby requests that you produce the following documents in your possession,
                                   4    custody or control:
                                   5    REQUEST FOR PRODUCTION NO. 1:
                                   6           Produce all DOCUMENTS evidencing USOC’s contracts with individuals or businesses
                                   7    from the State of California, in preparation for the 2012 Olympic Trials for gymnastics.
                                   8    REQUEST FOR PRODUCTION NO. 2:
                                   9           Produce all DOCUMENTS evidencing USOC’s contracts with individuals or businesses
                                   10   from the State of California, in preparation for the 2028 Olympics to be held in Los Angeles.
                                   11   REQUEST FOR PRODUCTION NO. 3:
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI

   Telephone: (949) 252-9990




                                   12          Produce all DOCUMENTS evidencing USOC’s communications with individuals or
     Irvine, California 92612




                                   13   businesses from the State of California, in preparation for the 2012 Olympic Trials for gymnastics.
                                   14   REQUEST FOR PRODUCTION NO. 4:
                                   15          Produce business licenses that USOC possesses, in order to conduct business in California.
                                   16   REQUEST FOR PRODUCTION NO. 5:
                                   17          Produce all DOCUMENTS evidencing Larry Nassar’s approval by USOC to conduct
                                   18   medical treatment within the State of California.
                                   19   REQUEST FOR PRODUCTION NO. 6:
                                   20          Produce all DOCUMENTS evidencing USOC’s contact with medical boards, medical
                                   21   providers, or others that would permit USOC’s staff to conduct medical treatment in the State of
                                   22   California.
                                   23   REQUEST FOR PRODUCTION NO. 7:
                                   24          Produce all DOCUMENTS evidencing USOC having an Olympic Training Center in the
                                   25   State of California.
                                   26   REQUEST FOR PRODUCTION NO. 8:
                                   27          Produce all DOCUMENTS evidencing the operating expenses of the USOC’s Olympic
                                   28   Training Center in the State of California, from 1994 through 2017.

                                                                                       -4-
                                                                 NOTICE OF TAKING DEPOSITION OF RICK ADAMS
                                   1    REQUEST FOR PRODUCTION NO. 9:
                                   2           Produce all DOCUMENTS evidencing the number of employees that USOC employed
                                   3    within the State of California, from 1994 through present.
                                   4    REQUEST FOR PRODUCTION NO. 10:
                                   5           Produce all DOCUMENTS evidencing real estate owned by USOC in the State of
                                   6    California from 1994 through present.
                                   7    REQUEST FOR PRODUCTION NO. 11:
                                   8           Produce all DOCUMENTS evidencing USOC investigations of MEMBERS at National
                                   9    Governing Bodies, within the State of California, from 1994 through present.
                                   10   REQUEST FOR PRODUCTION NO. 12:
                                   11          Produce complaints of sexual misconduct that USOC received regarding Larry Nassar.
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI

   Telephone: (949) 252-9990




                                   12   REQUEST FOR PRODUCTION NO. 13:
     Irvine, California 92612




                                   13          Produce all videos that USOC had in its possession, custody, or control, that depict Larry
                                   14   Nassar performing or explaining medical treatment.
                                   15   REQUEST FOR PRODUCTION NO. 14:.
                                   16          Produce all licenses that USOC has in its possession regarding Larry Nassar.
                                   17   REQUEST FOR PRODUCTION NO. 15:
                                   18          Produce Larry Nassar’s volunteer file with USOC.
                                   19   REQUEST FOR PRODUCTION NO. 16:
                                   20          Produce Larry Nassar’s employment file with USOC.
                                   21   REQUEST FOR PRODUCTION NO. 17:
                                   22          Produce all DOCUMENTS evidencing events that USOC held in the State of California
                                   23   from 1994 through present.
                                   24   REQUEST FOR PRODUCTION NO. 18:
                                   25          Produce ALL DOCUMENTS evidencing investigations of sexual misconduct by USOC in
                                   26   the state of California between 1994 through present.
                                   27   REQUEST FOR PRODUCTION NO. 19:
                                   28


                                                                                       -5-
                                                                 NOTICE OF TAKING DEPOSITION OF RICK ADAMS
                                   1           Produce all DOCUMENTS evidencing USOC’s obligations to keep minors participating
                                   2    in USOC programs safe, while at events in the State of California, from 1994 through 2015.
                                   3    REQUEST FOR PRODUCTION NO. 20:
                                   4           Produce all communications between USOC and USAG, regarding Larry Nassar, between
                                   5    1994 and 2016.
                                   6    REQUEST FOR PRODUCTION NO. 21:
                                   7           Produce all communications between USOC and law enforcement, regarding Larry Nassar,
                                   8    between 1994 and 2016.
                                   9    REQUEST FOR PRODUCTION NO. 22:
                                   10          Produce all communications between USOC and Bela Karolyi, regarding Larry Nassar,
                                   11   between 1994 and 2016.
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI

   Telephone: (949) 252-9990




                                   12   REQUEST FOR PRODUCTION NO. 23:
     Irvine, California 92612




                                   13          Produce all communications between USOC and Martha Karolyi, regarding Larry Nassar,
                                   14   between 1994 and 2016.
                                   15   REQUEST FOR PRODUCTION NO. 24:
                                   16           Produce all communications between USOC and Steve Penny, regarding Larry Nassar,
                                   17   between 1994 and 2016.
                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                      -6-
                                                                 NOTICE OF TAKING DEPOSITION OF RICK ADAMS
                                   1                                        CERTIFICATE OF SERVICE
                                   2
                                                I am a resident of the State of California, over the age of eighteen years, and
                                   3
                                        not a party to the within action. My business address is Manly, Stewart & Finaldi, 19100 Von
                                   4    Karman Ave., Suite 800, Irvine, CA 92612.

                                   5           On September 4, 2018, I served the within documents:
                                   6           1)      NOTICE OF TAKING DEPOSITION OF RICK ADAMS AND REQUEST
                                                       FOR PRODUCTION OF DOCUMENTS (JURISDICTIONAL
                                   7                   DISCOVERY)
                                   8    [X]     BY E-MAIL OR ELECTRONIC TRANSMISSION I caused the documents to be sent
                                   9    to the persons on the e-mail addresses as listed below. I did not receive, within a reasonable time
                                        after the transmission, any electronic message or other indication that the transmission was
                                   10   unsuccessful.

                                   11         FEDERAL - I certify under penalty of perjury under the law of the United States of
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                        America that the foregoing is true and correct.
   Telephone: (949) 252-9990




                                   12
     Irvine, California 92612




                                   13          Executed on September 4, 2018, at Irvine, California.

                                   14                                                      __________________
                                                                                     Kathy Frederiksen
                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                        -7-
                                                                 NOTICE OF TAKING DEPOSITION OF RICK ADAMS
                                                                          SERVICE LIST
                                   1
                                                   Alexandra Rose Raisman v. United States Olympic Committee, et al.
                                   2                             USDC, Case No. 5:18-cv-02479-BLF

                                   3    Kevin James Minnick
                                        Skadden Arps Slate Meagher and Flom LLP
                                   4    300 South Grand Avenue Suite 3400
                                        Los Angeles, CA 90071
                                   5
                                        213-687-5000
                                   6    Fax: 213-687-5600
                                        Email: kevin.minnick@skadden.com
                                   7    Attorneys for Defendant MICHIGAN STATE UNIVERSITY
                                   8    Mitchell A. Kamin
                                   9    mkamin@cov.com
                                        Carolyn Kubota
                                   10   ckubota@cov.com
                                        Mark Y. Chen
                                   11   mchen@cov.com
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                        Paulina Slagter
   Telephone: (949) 252-9990




                                   12   pslagter@cov.com
     Irvine, California 92612




                                   13   COVINGTON & BURLING LLP
                                        1999 Avenue of the Stars, Suite 3500
                                   14   Los Angeles, CA 90067-4643
                                        Telephone: + 1 424-332-4800
                                   15   Facsimile: + 1 424-332-4749
                                        Attorneys for Defendant UNITED STATES OLYMPIC COMMITTEE
                                   16

                                   17   Udit Sood
                                        usood@cov.com
                                   18   COVINGTON & BURLING LLP
                                        One Front Street, 35th Floor
                                   19   San Francisco, California 94111-5356
                                        Telephone: + 1 (415) 591-6000
                                   20
                                        Facsimile: + 1 (415) 591-6091
                                   21   Attorneys for Defendant UNITED STATES OLYMPIC COMMITTEE

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                  -8-
                                                             NOTICE OF TAKING DEPOSITION OF RICK ADAMS
                                        Margaret M. Holm
                                   1
                                        Melissa McKenna Leos
                                   2    Sheryl M Rosenberg
                                        Clyde & Co US LLP
                                   3    2020 Main Street
                                        Suite 1100
                                   4    Irvine, CA 92614-8234
                                        (949) 567-7838 (Direct)
                                   5
                                        (714) 322-5578 (Cell)
                                   6    margaret.holm@clydeco.us
                                        Melissa.leos@clydeco.us
                                   7    sheryl.rosenberg@clydeco.us
                                        Attorneys for Defendants USA GYMNASTICS, an Indiana business entity of form unknown and
                                   8    Defendant PAUL PARILLA
                                   9
                                        Edith R Matthai
                                   10   Leigh Porter Robie
                                        Robie and Matthai
                                   11   500 South Grand Avenue Suite 1500
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                        Los Angeles, CA 90071
   Telephone: (949) 252-9990




                                   12   213-706-8000
     Irvine, California 92612




                                   13   Fax: 213-706-9913
                                        ematthai@romalaw.com
                                   14   lrobie@romalaw.com
                                        Attorneys for Defendant STEVE PENNY
                                   15
                                        Alan K. Brubaker
                                   16   Partner
                                        Wingert Grebing Brubaker & Juskie LLP
                                   17   600 West Broadway, Suite 1200
                                        San Diego, CA 92101
                                   18   T 619-232-8151
                                        F 619-232-4665
                                   19   abrubaker@wingertlaw.com
                                        Attorneys for Kathy Scanlan
                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                  -9-
                                                              NOTICE OF TAKING DEPOSITION OF RICK ADAMS
EXHIBIT 4
Via Electronic Mail                                                 September 10, 2018


John C. Manly, Esq.
Vince Finaldi, Esq.
Manly, Stewart & Finaldi
19100 Von Karman Avenue, Suite 800
Irvine, California 92612

       Re:      Deposition of Richard Adams in Nassar Cases


Dear Counsel:

        I write in regard to the September 12, 2018 deposition of Richard (Rick) Adams, the chief
of sport operations and Paralympics for Defendant United States Olympic Committee (“USOC”).

        As you are aware, Mr. Adams will appear for the purpose of jurisdictional discovery, as
opposed to merits discovery—namely, to determine whether California courts have personal
jurisdiction over the USOC. See Sept. 4, 2018 Dep. Notice. The only parties who are contesting
jurisdiction are the USOC, the Karolyis, Kathy Scanlan, and Steve Penny.

        “A court’s exercise of personal jurisdiction over a nonresident defendant may be either
general or specific.” Doe v. Am. Nat’l Red Cross, 112 F.3d 1048, 1050 (9th Cir. 1997). Despite the
fact that the USOC is not incorporated or based in California and thus plainly cannot be subject
to general jurisdiction there, the USOC will permit questioning about conduct or activities in
California.

        Plaintiffs may also question Mr. Adams about facts pertinent to specific jurisdiction. For
specific jurisdiction to exist, the lawsuit must “arise out of or relate to the defendant’s contacts
with the forum.” Bristol-Myers Squibb Co. v. Superior Court of Cal., 137 S. Ct. 1773, 1780 (2017)
(emphasis, alterations, and internal quotation marks omitted). Specifically:

   (1) The USOC must “purposefully direct [its] activities” toward California;
   (2) Plaintiffs’ claims must “arise[] out of or relate[] to” the USOC’s “forum-related
       activities”; and
   (3) The exercise of jurisdiction must be “reasonable,” meaning that the exercise must
       “comport with fair play and substantial justice.”

Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068, 1069 (9th Cir. 2017) (internal
quotation marks omitted). To establish purposeful direction, Plaintiffs must demonstrate,
pursuant to the “effects” test set forth in Calder v. Jones, 465 U.S. 783, 788–89 (1984), that the
John C. Manly, Esq.
September 10, 2018
Page 2


USOC intentionally directed conduct into California and “knew the intentional conduct would
cause harm in [California].” Archdiocese of Milwaukee v. Superior Court, 112 Cal. App. 4th 423,
436 (2003).

        Proper categories of deposition testimony relating to specific jurisdiction therefore
include (1) any intentional conduct aimed by the USOC at the State of California, and (2) the
USOC’s knowledge, if any, that such conduct would cause harm that is likely to occur in
California as opposed to in another State. We will not permit questioning about matters
irrelevant to jurisdiction, such as questions directed to the merits of Plaintiffs’ negligence
claims.

        Finally, we note that the document requests accompanying Plaintiffs’ deposition notice
do not comply with the Federal Rules of Civil Procedure. Rule 34 provides a 30-day window in
which to respond to requests for production. The requests attached to the deposition notice
provide fewer than 9 days. We also note that the requests appear largely duplicative of requests
for production already propounded on the USOC. To the extent the requested documents are
not already being produced pursuant to the prior requests, the USOC will respond to these new
requests under the timeframe set forth in Rule 34. This letter is not a substitute for or waiver of
any additional objections to those requests. The USOC reserves all rights.

      We are available to confer should you have questions about the USOC’s position prior to
Mr. Adams’s deposition.

                                                      Sincerely,

                                                      /s/ Mitchell A. Kamin

                                                      Mitchell A. Kamin

                                                      Attorney for Defendant USOC




cc: All Counsel of Record
                                                                    CERTIFICATE OF SERVICE
                                   1

                                   2           I am a resident of the State of California, over the age of eighteen years, and
                                        not a party to the within action. My business address is Manly, Stewart & Finaldi,
                                   3    19100 Von Karman Ave., Suite 800, Irvine, CA 92612.
                                   4
                                              On October 29, 2018, I served the within documents:
                                   5

                                   6       1) DISCOVERY LETTER BRIEF AS TO DEPOSITION OF MR. RICK
                                        ADAMS
                                   7

                                   8          ELECTRONIC - As addressed to all parties appearing on the Court's ECF
                                        service list in this action via the North District of California's Court's CM/ECF
                                   9    system, and shall be available for viewing and downloading from the ECF system.
                                   10
                                               FEDERAL - I certify under penalty of perjury under the law of the United
                                   11   States of America that the foregoing is true and correct.
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI

   Telephone: (949) 252-9990




                                   12
     Irvine, California 92612




                                              Executed on October 29, 2018, at Irvine, California.
                                   13

                                   14                                              /s/ Kathy Frederiksen
                                                                                Kathy Frederiksen
                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                                  -1-
                                   1
                                                                           SERVICE LIST
                                   2
                                                    Alexandra Rose Raisman v. United States Olympic Committee, et al.
                                   3                              USDC, Case No. 5:18-cv-02479-BLF

                                   4    Kevin James Minnick
                                        Skadden Arps Slate Meagher and Flom LLP
                                   5    300 South Grand Avenue Suite 3400
                                        Los Angeles, CA 90071
                                   6
                                        213-687-5000
                                   7    Fax: 213-687-5600
                                        Email: kevin.minnick@skadden.com
                                   8    Attorneys for Defendant MICHIGAN STATE UNIVERSITY
                                   9    Mitchell A. Kamin
                                   10   Carolyn Kubota
                                        Mark Y. Chen
                                   11   Paulina Slagter
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                        COVINGTON & BURLING LLP
   Telephone: (949) 252-9990




                                   12   1999 Avenue of the Stars, Suite 3500
     Irvine, California 92612




                                        Los Angeles, CA 90067-4643
                                   13   Telephone: + 1 424-332-4800
                                   14   Facsimile: + 1 424-332-4749
                                        Attorneys for Defendant UNITED STATES OLYMPIC COMMITTEE
                                   15
                                        Udit Sood
                                   16   David M. Jolley
                                        COVINGTON & BURLING LLP
                                   17   One Front Street, 35th Floor
                                   18   San Francisco, California 94111-5356
                                        Telephone: + 1 (415) 591-6000
                                   19   Facsimile: + 1 (415) 591-6091
                                        Attorneys for Defendant UNITED STATES OLYMPIC COMMITTEE
                                   20
                                        Margaret M. Holm
                                   21
                                        Melissa McKenna Leos
                                   22   Sheryl M Rosenberg
                                        Clyde & Co US LLP
                                   23   2020 Main Street, Suite 1100
                                        Irvine, CA 92614-8234
                                   24   (949) 567-7838 (Direct)
                                        (714) 322-5578 (Cell)
                                   25
                                        margaret.holm@clydeco.us
                                   26   Melissa.leos@clydeco.us
                                        sheryl.rosenberg@clydeco.us
                                   27   Attorneys for Defendants USA GYMNASTICS, an Indiana business entity of form unknown and
                                        Defendant PAUL PARILLA
                                   28


                                                                                   -2-
                                        Edith R Matthai
                                   1    Leigh Porter Robie
                                   2    Robie and Matthai
                                        500 South Grand Avenue Suite 1500
                                   3    Los Angeles, CA 90071
                                        213-706-8000
                                   4    Fax: 213-706-9913
                                        ematthai@romalaw.com
                                   5    lrobie@romalaw.com
                                   6    Attorneys for Defendant STEVE PENNY

                                   7

                                   8

                                   9

                                   10

                                   11
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI

   Telephone: (949) 252-9990




                                   12
     Irvine, California 92612




                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                                                              -3-
